 



EXHIBIT 10.2
BMR-SHADY GROVE ROAD HQ LLC,
a Maryland limited liability company
(Grantor)
to
LAWYERS TITLE REALTY SERVICES, INC.
(Trustee)
in favor of
KEYBANK NATIONAL ASSOCIATION,
a national banking association
(Lender)
THE OBLIGATIONS OF GRANTOR HEREUNDER REPRESENT A FUTURE CONTINGENT LIABILITY AND
NOT A PRESENT LIABILITY
INDEMNITY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT, AND FIXTURE FILING
Dated: August 23, 2006
Location: 14200 Shady Grove Road, Rockville, Maryland 20850
RECORD AND RETURN TO:
Cynthia M. Hajost, Esq.
Ballard Spahr Andrews & Ingersoll
601 13th Street, N.W.
Suite 1000 South
Washington, D.C. 20005
Loan No.:

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1 — GRANTS OF SECURITY     4  
 
  SECTION 1.1. PROPERTY MORTGAGED     4  
 
  SECTION 1.2. GROUND LEASE     7  
 
  SECTION 1.3. ASSIGNMENT OF LEASES AND RENTS     8  
 
  SECTION 1.4. SECURITY AGREEMENT     8  
 
  SECTION 1.5. PLEDGE OF MONIES HELD     9  
 
  SECTION 1.6. COMMON LAW PLEDGE/ASSIGNMENT     9   ARTICLE 2 — SECURED
OBLIGATIONS     9  
 
  SECTION 2.1. SECURED OBLIGATIONS     9   ARTICLE 3 — GRANTOR COVENANTS     10
 
 
  SECTION 3.1. PAYMENT OF SECURED OBLIGATIONS     10  
 
  SECTION 3.2. INSURANCE     10  
 
  SECTION 3.3. PAYMENT OF TAXES, ETC     14  
 
  SECTION 3.4. TAX AND INSURANCE IMPOUND ACCOUNT     15  
 
  SECTION 3.5. CONDEMNATION     16  
 
  SECTION 3.6. LEASES AND RENTS     17  
 
  SECTION 3.7. MAINTENANCE OF PROPERTY     17  
 
  SECTION 3.8. WASTE     18  
 
  SECTION 3.9. COMPLIANCE WITH LAWS     18  
 
  SECTION 3.10. BOOKS AND RECORDS     19  
 
  SECTION 3.11. PAYMENT FOR LABOR AND MATERIALS     20  
 
  SECTION 3.12. PERFORMANCE OF OTHER AGREEMENTS     21  
 
  SECTION 3.13. CHANGE OF NAME, IDENTITY OR STRUCTURE     21  
 
  SECTION 3.14. EXISTENCE     21   ARTICLE 4 — SPECIAL COVENANTS     21  
 
  SECTION 4.1. PROPERTY USE     21  
 
  SECTION 4.2. ERISA     21  
 
  SECTION 4.3. SINGLE PURPOSE ENTITY     22  
 
  SECTION 4.4. RESTORATION AFTER CASUALTY/CONDEMNATION     28   ARTICLE 5 —
REPRESENTATIONS AND WARRANTIES     33  
 
  SECTION 5.1. WARRANTY OF TITLE     33  
 
  SECTION 5.2. AUTHORITY     33  
 
  SECTION 5.3. LEGAL STATUS AND AUTHORITY     33  
 
  SECTION 5.4. VALIDITY OF DOCUMENTS     33  
 
  SECTION 5.5. LITIGATION     34  
 
  SECTION 5.6. STATUS OF PROPERTY     34  
 
  SECTION 5.7. NO FOREIGN PERSON     35  
 
  SECTION 5.8. SEPARATE TAX LOT     35  
 
  SECTION 5.9. ERISA COMPLIANCE     35  
 
  SECTION 5.10. LEASES     35  
 
  SECTION 5.11. FINANCIAL CONDITION; NO PRIOR BANKRUPTCY     36  
 
  SECTION 5.12. TAXES     36  

i 



--------------------------------------------------------------------------------



 



                      Page
 
  SECTION 5.13. MAILING ADDRESS     36  
 
  SECTION 5.14. NO CHANGE IN FACTS OR CIRCUMSTANCES     36  
 
  SECTION 5.15. DISCLOSURE     37  
 
  SECTION 5.16. REPRESENTATIONS     37  
 
  SECTION 5.17. ILLEGAL ACTIVITY     37  
 
  SECTION 5.18. MANAGEMENT     37  
 
  SECTION 5.19. NON-CONSOLIDATION     37   ARTICLE 6 — GUARANTOR/CREDITOR
RELATIONSHIP     38  
 
  SECTION 6.1. RELATIONSHIP OF GUARANTOR AND LENDER     38  
 
  SECTION 6.2. NO RELIANCE ON LENDER     38  
 
  SECTION 6.3. NO LENDER OBLIGATIONS     38  
 
  SECTION 6.4. RELIANCE OF LENDER ON GRANTOR REPRESENTATIONS     38   ARTICLE 7
— FURTHER ASSURANCES     38  
 
  SECTION 7.1. RECORDING OF SECURITY INSTRUMENT, ETC     39  
 
  SECTION 7.2. FURTHER ACTS, ETC     39  
 
  SECTION 7.3. CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS     39  
 
  SECTION 7.4. ESTOPPEL CERTIFICATES     40  
 
  SECTION 7.5. REPLACEMENT DOCUMENTS     41  
 
  SECTION 7.6. AMENDED FINANCING STATEMENTS     41   ARTICLE 8 — DUE ON
SALE/ENCUMBRANCE/CHANGE IN GRANTOR     41  
 
  SECTION 8.1. NO SALE/ENCUMBRANCE/CHANGE OF OWNERSHIP WITHOUT CONSENT     41  
 
  SECTION 8.2. CONDITIONS TO LENDER’S CONSENT     43   ARTICLE 9 — PREPAYMENT;
DEFEASANCE     45   ARTICLE 10 — DEFAULT     45  
 
  SECTION 10.1. EVENTS OF DEFAULT     45   ARTICLE 11 — RIGHTS AND REMEDIES    
47  
 
  SECTION 11.1. REMEDIES     47  
 
  SECTION 11.2. APPLICATION OF PROCEEDS IN CONNECTION WITH EXERCISE OF RIGHTS
AND REMEDIES     51  
 
  SECTION 11.3. LENDER RIGHT TO CURE DEFAULTS     52  
 
  SECTION 11.4. ACTIONS AND PROCEEDINGS     52  
 
  SECTION 11.5. RECOVERY OF SUMS REQUIRED TO BE PAID     52  
 
  SECTION 11.6. EXAMINATION OF BOOKS AND RECORDS     52  
 
  SECTION 11.7. OTHER RIGHTS, ETC     52  
 
  SECTION 11.8. LENDER RIGHT TO RELEASE     53  
 
  SECTION 11.9. RIGHT OF ENTRY     53  
 
  SECTION 11.10. RIGHTS PERTAINING TO SALES     53  
 
  SECTION 11.11. RIGHT TO RELEASE INFORMATION     55   ARTICLE 12 —
INDEMNIFICATION     56  
 
  SECTION 12.1. GENERAL INDEMNIFICATION     56  
 
  SECTION 12.2. MORTGAGE AND/OR INTANGIBLE TAX     57  
 
  SECTION 12.3. ERISA INDEMNIFICATION     57  

ii 



--------------------------------------------------------------------------------



 



                      Page
 
  SECTION 12.4. DUTY TO DEFEND, ATTORNEYS’ FEES AND OTHER FEES AND EXPENSES    
57   ARTICLE 13 — WAIVERS     58  
 
  SECTION 13.1. WAIVER OF COUNTERCLAIM     58  
 
  SECTION 13.2. MARSHALLING AND OTHER MATTERS     58  
 
  SECTION 13.3. WAIVER OF NOTICE     58  
 
  SECTION 13.4. WAIVER OF STATUTE OF LIMITATIONS     58  
 
  SECTION 13.5. WAIVER OF TRIAL BY JURY     58   ARTICLE 14 — EXCULPATION     58
  ARTICLE 15 — NOTICES     59  
 
  SECTION 15.1. NOTICES     59   ARTICLE 16 —APPLICABLE LAW     59  
 
  SECTION 16.1. CHOICE OF LAW/JURISDICTION AND VENUE     59  
 
  SECTION 16.2. USURY LAWS     60  
 
  SECTION 16.3. PROVISIONS SUBJECT TO APPLICABLE LAW     60  
 
  SECTION 16.4. INAPPLICABLE PROVISION     60   ARTICLE 17 — SECONDARY MARKET  
  60  
 
  SECTION 17.1. TRANSFER OF LOAN     60  
 
  SECTION 17.2. SECONDARY MARKET TRANSACTIONS     61  
 
  SECTION 17.3. COOPERATION; LIMITATIONS     61  
 
  SECTION 17.4. INFORMATION     62  
 
  SECTION 17.5. SEVERANCE     62   ARTICLE 18 — COSTS     63  
 
  SECTION 18.1. ORIGINATION, ADMINISTRATION, ENFORCEMENT, AND DEFENSE EXPENSES  
  63   ARTICLE 19 — CERTAIN DEFINITIONS, HEADINGS, RULE OF CONSTRUCTION     64  
 
  SECTION 19.1. GENERAL DEFINITIONS     64  
 
  SECTION 19.2. HEADINGS, ETC     64  
 
  SECTION 19.3. RULES OF CONSTRUCTION     64   ARTICLE 20 — MISCELLANEOUS     65
 
 
  SECTION 20.1. NO ORAL CHANGE     65  
 
  SECTION 20.2. LIABILITY     65  
 
  SECTION 20.3. DUPLICATE ORIGINALS; COUNTERPARTS     65  
 
  SECTION 20.4. SUBROGATION     66  
 
  SECTION 20.5. ENTIRE AGREEMENT     66  
 
  SECTION 20.6. LENDER’S RIGHT TO SUBORDINATE     66   ARTICLE 21 — TRUSTEE
PROVISIONS     66  
 
  SECTION 21.1. CONCERNING THE TRUSTEE     66  
 
  SECTION 21.2. TRUSTEE’S FEES     67  
 
  SECTION 21.3. CERTAIN RIGHTS     67  
 
  SECTION 21.4. PERFECTION OF APPOINTMENT     67  

iii 



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A  
Description of the Land
Exhibit B  
Description of Future Land Development Parcel
Exhibit C  
Modifications to Security Instrument (Subdivision and Release of Future
Development Parcel)
Exhibit D  
Description of Remaining Parcel
Exhibit E  
Form of Release

i 



--------------------------------------------------------------------------------



 



PREAMBLE
     THIS INDEMNITY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT, AND FIXTURE FILING (“Security Instrument”) is made as of August 23,
2006, by and among, BMR-SHADY GROVE ROAD HQ LLC, a Maryland limited liability
company having its principal place of business or residing at 17140 Bernardo
Center Drive, Suite 222, San Diego, California 92128, Attention: General
Counsel/Financing, as grantor (“Grantor,” for all purposes of this Security
Instrument, such term shall include any successors or assigns of Grantor and any
future owners of all or any part of the Property), and LAWYERS TITLE REALTY
SERVICES, INC. having an address at 101 Gateway Center Parkway, Richmond,
Virginia 23235 as trustee (the “Trustee”; such term includes the successor and
assigns of Trustee, including any parties appointed Trustee by any power of
appointment reserved to Lender), and KEYBANK NATIONAL ASSOCIATION, a national
banking association having a place of business at 911 Main Street, Suite #1500,
Kansas City, Missouri 64105, as beneficiary (“Lender,” such term includes all
successors and assigns and all subsequent holders, if any, of the Indemnity
Guaranty that this Security Instrument secures).
PROPERTY ADDRESS: 14200 Shady Grove Road, Rockville, Maryland 20850
RECITALS
     A. BMR-Shady Grove B LLC, a Delaware limited liability company (“Borrower”)
by its promissory note of even date herewith given to Lender is indebted to
Lender in the principal sum of $147,000,000.00 (the “Loan”) in lawful money of
the United States of America (the note together with all extensions, renewals,
modifications, consolidations, substitutions, replacements, restatements and
increases thereof shall collectively be referred to as the “Note”), with
interest from the date thereof at the rates set forth in the Note, principal and
interest to be payable in accordance with the terms and conditions provided in
the Note.
     B. Grantor will benefit materially from the granting of the Loan by Lender,
and as such, Grantor has agreed to guarantee the Loan in full pursuant to an
Indemnity Guaranty (the “Indemnity Guaranty”) executed by Grantor dated the date
hereof and grant this Security Instrument.
     C. Grantor’s obligations under the Indemnity Guaranty are secured this
Security Instrument.
DEFINITIONS
     The terms set forth below are defined in the following Loan Documents or
Sections and Subsections of this Security Instrument and when used in this
Security Instrument shall have the meanings set forth in such Loan Documents
(such Loan Documents being incorporated herein by reference for such purposes),
Sections, and Subsections unless the context clearly otherwise requires. Certain
other capitalized words and phrases that are used on a more limited basis are
defined in the Sections in which they are used.

 



--------------------------------------------------------------------------------



 



Action: Section 16.1;
Administration and Enforcement Expenses: Section 18.1;
Applicable Laws: Subsection 3.9(a);
Application Deposit: Subsection 8.2(a)(iii);
Availability Threshold: Subsection: 4.4(a);
Bankruptcy Code: Subsection 1.1(f);
Borrower: Preamble;
Business Day: Section 15.1;
Business Income Insurance: Subsection 3.2(a)(ii);
Business Interruption Period: Subsection 3.2(a)(ii);
Casualty Loss: Section 4.4;
Commercial Property Insurance: Subsection 3.2(a)(i);
Condemnation Action: Section 4.4;
Condemnation Awards: Subsection 1.1(g);
Condemnation Restoration: Section 3.5;
Control: Subsection 8.1(b);
Conversion: Section 17.5;
Debt: Note;
Decision Power: Subsection 19.3(g);
Default Rate: Note;
Defeasance: Note;
Deliverables: Exhibit C;
Eligible Account: Section 3.4;
Eligible Institution: Section 3.4;
Encumbrance: Subsection 8.1(a);
Environmental Indemnity Agreement: Section 1.1;
ERISA: Subsection 4.2(a);
Estimated Rental Income: Subsection 3.2(a)(ii);
Event of Default: Section 10.1;
Financial Statement Reporting Deposit: Note;
Future Development Parcel: Exhibit B;
Governing State: Section 16.1;
Grantor: Preamble and Section 19.1;
Ground Lease: Section 1.2;
Ground Lessee: Section 1.2;
Ground Lessor: Section 1.2;
HGSI: Subsection 4.3(b)(vii);
HGSI Lease: Reserve and Security Agreement;
HGSI Option Agreement: Subsection 8.1(a);
Impound Account: Section 3.4;
Improvements: Subsection 1.1(c);
Indemnified Parties: Section 12.1;
Insurance Premiums: Subsection 3.2(b);
Insurance Restoration: Subsection 3.2(e);
Insured Property: Subsection 3.2(a)(i);
Interested Parties: Section 17.3;

2



--------------------------------------------------------------------------------



 



Investor: Section 17.1;
Land: Subsection 1.1(a);
Late Charges: Note;
Leases: Subsection 1.1(f);
Leasing Report: Subsection 3.10(b);
Lender: Preamble and Section 20.1;
Liability Insurance: Subsection 3.2(a)(v);
Loan: Recitals;
Loan Application: Section 5.14;
Loan Documents: Note;
Loan Sale: Section 17.1;
Loan Splitting: Section 17.5;
Loan Tranching: Section 17.5;
Losses: Section 12.1;
Maturity Date: Note;
Monthly Insurance Impound: Section 3.4;
Monthly Payment: Note;
Monthly Tax Impound: Section 3.4;
Net Proceeds: Section 4.4;
Net Proceeds Account: Subsection 4.4(a);
New Grantor: Subsection 8.2(a)(iv);
New Guarantor: Subsection 8.2(a)(viii);
Non-Consolidation Opinion: Section 5.19;
Note: Recitals;
Other Charges: Subsection 3.3(a);
Participations: Section 17.1;
Partnership; Subsection 8.1(b);
Permitted Exceptions: Section 5.1;
Personal Property: Subsection 1.1(e);
Policies/Policy: Subsection 3.2(b);
Prepayment Consideration: Note;
Prohibited Transfer: Section 8.1;
Property: Section 1.1 and Section 20.1;
Qualifying Manager: Section 5.18;
Rating Agency: Section 5.18;
REIT: Subsection 8.1(b);
Release: Section 1.1;
Release Date: Exhibit C;
Remaining Parcel: Exhibit C and D;
REMIC: Section 17.2;
Rents: Subsection 1.1 (f);
Restoration: Section 4.4;
Restoration Consultant: Subsection 4.4(b)(iii);
Restoration Retainage: Subsection 4.4(b)(iv);
Restricted Party: Subsection 8.1(a);
Right of Entry Agreement: Subsection 11.1(h);

3



--------------------------------------------------------------------------------



 



Sale: Subsection 8.1(a);
Secondary Market Transaction: Section 17.2;
Secured Obligations: Section 2.1;
Securities: Section 17.1;
Securitization: Section 17.1;
Security Instrument: Preamble;
Servicing Rights Transfers: Section 17.1;
Special Cause of Loss: Subsection 3.2(a)(i);
Tax Change Acceleration: Subsection 7.3(a);
Taxes: Subsection 3.3(a);
Terrorism Coverage: Subsection 3.2(c);
Transfer Fee: Subsection 8.2(a)(vi);
Trustee: Preamble;
Uniform Commercial Code: Subsection 1.1(e);
University Parcel: Subsection 8.1(a);
University of Maryland Option: Subsection 8.1(a);
Wachovia Ground Leases: Subsection 4.3(b)(vii).
ARTICLE 1 — GRANTS OF SECURITY
          SECTION 1.1. PROPERTY MORTGAGED. Grantor does hereby irrevocably deed,
mortgage, grant, bargain, sell, alien, enfeoff, hypothecate, remise, release,
pledge, assign, warrant, transfer, confirm, and convey to Trustee for the
benefit of Lender a lien on, pledge of, and security interest in, the following
property, rights, interests, and estates now owned or hereafter acquired by
Grantor to the full extent of Grantor’s right, title, and interest therein,
including hereafter acquired rights, interests, and property, and all products
and proceeds thereof and additions and accessions thereto (sometimes
collectively referred to herein as the “Property”):
     (a) Land. The real property described in Exhibit A attached hereto and made
a part hereof (the “Land”); TOGETHER with
     (b) Rights. Estates, and development rights now owned or hereafter acquired
by Grantor for use in connection with the Land and the development of the Land
that may, from time to time, by supplemental mortgage or otherwise, be expressly
made subject to the lien of this Security Instrument.
     (c) Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (the “Improvements”);
     (d) Easements and Appurtenances. All easements, rights-of-way or use,
rights, strips and gores of land, streets, ways, alleys, passages, sewer rights,
water, water courses, water rights and powers, air rights and development
rights, riparian rights, and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversion and

4



--------------------------------------------------------------------------------



 



reversions, remainder and remainders, including any homestead or other claim at
law or in equity and any after-acquired title, franchises, licenses, and any
reversions and remainders thereof, and all land lying in the bed of any street,
road or avenue, opened or proposed, in front of or adjoining the Land, to the
center line thereof and all the estates, rights, titles, interests, dower and
rights of property, possession, claim and demand whatsoever, both at law and in
equity, of Grantor of, in, and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;
     (e) Fixtures and Tangible Personal Property. All inventory, machinery,
furniture, equipment, and fixtures (including all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures) and other property of
every kind and nature whatsoever located upon the Land or the Improvements or
appurtenant thereto or used in connection with the present or future operation
or occupancy of the Land or the Improvements, including all materials intended
for construction, reconstruction, refurbishment, renovation, alterations, and
repairs to the Property (whether stored or located on or off the Property) (all
of the items described in Subsections 1.1(e) through 1.1(m) below are herein
sometimes collectively called the “Personal Property”), including the right,
title and interest of Grantor in and to any of the Personal Property that may be
subject to any security interests, as defined in the Maryland Uniform Commercial
Code (the “Uniform Commercial Code”) superior in lien to the lien of this
Security Instrument, such Personal Property to include, for example, the
following: (1) all furniture and furnishings, including carpets, rugs and other
floor coverings, draperies, drapery rods and brackets, awnings, window shades,
Venetian blinds, curtains, lighting fixtures, desk chairs, stools, pictures,
lamps, ash trays, waste baskets, clocks, radios, and all other furniture and
furnishings of every kind and nature whatsoever; (2) all cash registers, coin
machines, computers, word processing equipment, adding machines, calculators,
check protectors, postage meters, desks, chairs, tables, room dividers, filing
cabinets, safes, vaults, time clocks, time card machines, and other office
furniture, equipment and supplies of every kind and nature whatsoever; (3) all
right and interest of Grantor in and to all equipment leases, personal property
leases, conditional sales contracts and similar agreements in and to the
telephone system (including the switching components thereof), television sets,
computer systems, refrigerator/bars, and point of sale computer systems and/or
inventory control systems; (4) all apparatus, machinery, motors, tools,
insurance proceeds, leases, and equipment, including fire sprinklers and alarm
systems, air conditioning, heating, refrigerating, electronic monitoring, window
or structural cleaning rigs, maintenance equipment, equipment for the
extermination or exclusion of vermin or insects, equipment for removal of dust,
debris, snow, refuse or garbage, and all other equipment of every kind;
(5) elevators, fittings, radiators, gas ranges, mechanical equipment, and all
plumbing, heating, lighting, cooking, laundry, ventilating, refrigerating,
incinerating, air conditioning, central energy and sprinkler equipment and
fixtures and appurtenances thereto; and (6) all renewals or replacements of any
of the foregoing, whether or not the same are or shall be attached to the
Improvements;
     (f) Leases and Rents. All leases and other agreements affecting or relating
to the use, enjoyment or occupancy of all or any part of the Land or the
Improvements heretofore or hereafter entered into, whether before or after the
filing by or against

5



--------------------------------------------------------------------------------



 



Grantor of any petition for relief under 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”), as the same may be amended from time to time (the “Leases”)
and all right, title and interest of Grantor, its successors and assigns therein
and thereunder, including cash or securities deposited thereunder to secure the
performance by the lessees of their obligations thereunder and all rents,
additional rents, royalties, licenses, payments (including payments pursuant to
the exercise of any purchase option by any tenant under any Lease), fees
(including termination fees), revenues, income, receipts, charges, accounts,
accounts receivable, issues and profits and other benefits (including all oil
and gas or other mineral royalties and bonuses) from the Land or the
Improvements whether paid or accruing before or after the filing by or against
Grantor of any petition for relief under the Bankruptcy Code (collectively, the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Secured
Obligations;
     (g) Condemnation Awards. Subject to the rights of HGSI to make a separate
claim pursuant to the terms of the HGSI Lease, all awards or payments, including
interest thereon (collectively “Condemnation Awards”), which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including any transfer made in lieu of or in
anticipation of the exercise of such right), or for a change of grade, inverse
condemnation or for any other injury to or decrease in the value of the Property
whether permanent or temporary;
     (h) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property, including the right to receive and
apply the proceeds of any insurance judgments, or settlements made in lieu
thereof, for damage to the Property;
     (i) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
     (j) Miscellaneous Personal Property. All intangible property used in
connection with or generated by, located on or at or pertaining to the Property
including all general intangibles, payment intangibles, software, goodwill,
trademarks, trade names, service marks, logos, copyrights, option rights,
purchase contracts, contract rights or leases of personal property and security
deposits received pursuant thereto, utility contracts, service contracts,
guaranties, warranties, telephone exchange numbers, licenses, government permits
and applications, approvals and other government rights relating to the Property
or the operation of the business thereon; all books and records; deposit
accounts, letter-of-credit rights, accounts, contract rights, instruments,
chattel paper, investment property, all rights of Grantor for payment of money
for property sold, rented or lent, for services rendered, for money lent, or
advances or deposits made; all claims, actions, and causes of action (including
those arising in tort, including commercial tort claims) of Grantor against
others; all agreements, contracts, certificates, instruments (including
promissory notes, guaranties, liens and all writings which evidence a right to
the payment of money), franchises, permits, licenses, plans, specifications and
other documents, now or hereafter entered into, and all rights therein

6



--------------------------------------------------------------------------------



 



and thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Property or any part thereof or respecting any
business or activity conducted on the Property or any part thereof and all
right, title and interest of Grantor therein and thereunder, including the right
to receive and collect any sums payable to Grantor thereunder; all extensions,
improvements, betterments, replacements, renewals, or additions and accessions
to any of the foregoing; and any other intangible property of Grantor related to
the Property; and
     (k) Personal Property As Defined In Uniform Commercial Code. In addition to
any other property mentioned in this Section 1.1, all property in which a
security interest may be created pursuant to the Uniform Commercial Code (or any
similar laws) including all goods, inventory, equipment, accounts, accounts
receivable, contract rights, general intangibles, chattel paper, documents,
documents of title, instruments, deposit accounts, letter-of-credit rights,
investment property, tort claims (including commercial tort claims), and
securities located on or generated by or used in connection with the ownership
or operation of the Property;
     (l) Conversion. All proceeds of the conversion, voluntary or involuntary,
of any of the foregoing including but not limited to proceeds of insurance and
Condemnation Awards, into cash or liquidation claims; and
     (m) Other Rights. Any and all other rights of Grantor in and to the items
set forth in Subsections (a) through (k) above.
     Notwithstanding the foregoing, Lender acknowledges that (a) the Future
Development Parcel is solely being included as part of the “Property” as an
accommodation to the Lender until the Remaining Parcel and the Future
Development Parcel are subdivided in accordance with the provisions of Exhibit C
attached hereto, (b) the Future Development Parcel was not included in the
appraisal of the Property for Lender’s loan to value analysis, and (c) all
interests of the Lender with respect to the Future Development Parcel hereunder
and under any of the other Loan Documents will be released and terminated upon
the satisfaction of the conditions set forth in Section 2 of Exhibit C (the
“Release”), except as specifically set forth in Section 8 of the Environmental
Indemnity Agreement executed by Grantor dated as of the date hereof (the
“Environmental Indemnity Agreement”). From and after the Release, all references
to “Property” in this Security Instrument and each other Loan Document shall
solely refer to the Remaining Parcel and shall not include any portion of the
Future Development Parcel.
          SECTION 1.2. GROUND LEASE. Lender acknowledges that Grantor is
entering into a Ground Lease dated the date hereof (“Ground Lease”) between
Grantor as Ground Lessor (“Ground Lessor”) and BMR Shady Grove D LLC, a Delaware
limited liability company, as Ground Lessee (“Ground Lessee”) pursuant to which
Grantor has leased its fee interest in the Future Development Parcel (as such
Future Development Parcel is described on Exhibit B). Lender further
acknowledges that a memorandum of the Ground Lease will be recorded with the
Montgomery County Recorder’s Office prior to the recording of this Security
Instrument, but will be subordinated to this Security Instrument pursuant to a
Subordination, Non-Disturbance, and Attornment Agreement dated the date hereof.
All leasehold improvements owned by Ground Lessee are not part of the Property
and are not subject to the

7



--------------------------------------------------------------------------------



 



terms of the lien of this Security Instrument. Lender hereby acknowledges that
Ground Lessee shall be entitled to obtain Ground Lease financing, provided in
all events that such financing shall impose no material additional obligation on
Lender and shall not encumber Grantor’s fee interest in the Property. Lender
further acknowledges that Ground Lessee and Ground Lessor shall have the right
to modify, amend and terminate the Ground Lease without the consent of Lender;
provided, however, Lender’s prior consent, not to be unreasonably withheld or
delayed, shall be required in connection with any modification or amendment of
the Ground Lease which materially increases the obligations of Ground Lessor
thereunder and provided that such modification, amendment or termination shall
not cause a violation of the provisions of Section 4.3 of this Security
Instrument.
          SECTION 1.3. ASSIGNMENT OF LEASES AND RENTS. Grantor hereby absolutely
and unconditionally assigns to Lender Grantor’s right, title and interest in and
to all current and future Leases and Rents, it being acknowledged by Grantor
that this assignment constitutes, and is intended to constitute a present,
absolute assignment and not an assignment for additional security only.
Nevertheless, subject to the terms of this Section 1.3 and Section 3.6, Lender
grants to Grantor a revocable license to collect and receive the Rents. Grantor
shall hold a portion of the Rents sufficient to discharge all current sums due
on the Secured Obligations for use in the payment of such sums.
          SECTION 1.4. SECURITY AGREEMENT. This Security Instrument is both a
real property mortgage and a “security agreement” within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Grantor in the Property. By executing and delivering this Security Instrument,
Grantor hereby grants to Lender, as security for the Indemnity Guaranty, a
security interest in any of the Property that is deemed to be personal property
to the full extent that such property may be subject to the Uniform Commercial
Code. This Security Instrument shall be and is intended to serve as a financing
statement under the Uniform Commercial Code with respect to the Personal
Property, and when filed shall serve as a financing statement for all intents
and purposes thereunder. Grantor authorizes Lender to file financing statements
describing the Personal Property. Upon the occurrence and during the continuance
of an Event of Default, Lender shall be entitled to all rights and remedies of a
“secured party” under the Uniform Commercial Code. Upon its recording in the
real property records, this Security Instrument shall be effective as a
financing statement filed as a fixture filing and when filed shall serve as a
financing statement for all intents and purposes thereunder. For purposes of
this filing, Grantor is the record owner of the Property. The name and mailing
address of Grantor, as debtor, and the name and mailing address of Lender, as
secured party, from which information concerning this Security Instrument may be
obtained, are set forth in the Preamble of this Security Instrument. Grantor
shall immediately advise the Lender in writing of any change in the state of
Grantor’s organization, or Grantor’s exact legal name, or the places where the
Personal Property, or any part thereof, or the books and records concerning the
Personal Property, or any part thereof, are kept.
          If any of the Property is deemed to be personal property, this
Security Instrument shall also constitute a security agreement with respect to
such personal property executed by Grantor as debtor in favor of Lender as
secured party. Upon the occurrence and during the continuation of an Event of
Default, Lender may, in addition to and not in derogation of any other rights
and

8



--------------------------------------------------------------------------------



 



remedies of Lender under the Loan Documents or applicable law, in accordance
with Section 9-604 of the Uniform Commercial Code, as applicable, or other such
provisions of the Uniform Commercial Code, elect (i) to proceed under and have
all the rights and remedies of a secured party under Article 9 of the Uniform
Commercial Code and any other applicable law, or (ii) to proceed as to both the
real property and the personal property in accordance with Lender’s rights and
remedies in respect of the real property encumbered by this Security Instrument,
whereupon at any foreclosure sale conducted pursuant to this Security Instrument
the Trustee acting hereunder may offer the real and personal property together
as part of the same sale, with bids to be taken on the whole of the real and
personal property rather than separately.
          SECTION 1.5. PLEDGE OF MONIES HELD. Grantor hereby pledges to Lender
any and all items and monies now or hereafter held by Lender, including any sums
deposited in the Impound Account or any escrow, as additional security for
Secured Obligations until expended or applied as provided in this Security
Instrument.
          SECTION 1.6. COMMON LAW PLEDGE/ASSIGNMENT. To the extent that the
Uniform Commercial Code does not apply to any item of the Personal Property, it
is the intention of this Security Instrument that Lender have a common law
pledge and/or collateral assignment of such item of Personal Property.
CONDITIONS TO GRANT
     TO HAVE AND TO HOLD the Property unto and to the use and benefit of Lender,
and the successors and assigns of Lender, forever;
     IN TRUST, WITH POWER OF SALE, to secure payment of the Secured Obligations
at the time and in the manner provided in the Indemnity Guaranty, this Security
Instrument and the other Loan Documents executed by Grantor;
     PROVIDED, HOWEVER, these presents are upon the express condition that, if
Grantor shall pay and perform the Secured Obligations at the time and in the
manner provided in the Indemnity Guaranty, this Security Instrument and the
other Loan Documents to which Grantor is a party, and shall abide by and comply
with each and every covenant and condition set forth in the Indemnity Guaranty,
this Security Instrument, and the other Loan Documents to which Grantor is a
party, these presents and the estate hereby granted shall terminate.
ARTICLE 2 — SECURED OBLIGATIONS
          SECTION 2.1. SECURED OBLIGATIONS. This Security Instrument and the
grants, assignments, and transfers made in Article 1 are given for the purpose
of securing the following, in such order of priority as Lender may determine
(the “Secured Obligations”):
     (a) the payment of the indebtedness and obligations evidenced by or arising
under the Indemnity Guaranty, together with all amendments or modifications
thereto and substitutions or replacements thereof.
     (b) the payment of all sums advanced pursuant to the Indemnity Guaranty,
this Security Instrument or any other Loan Document executed by Grantor to
protect and

9



--------------------------------------------------------------------------------



 



preserve the Property and the lien and the security interest created hereby or
otherwise, it being agreed by Grantor that any future advances made by Lender
from time to time under this Security Instrument, or the other Loan Documents
executed by Grantor and whether or not such advances are obligatory or are made
at the option of Lender, or otherwise, made for any purpose, and all interest
accruing thereon, shall be equally secured by this Security Instrument and shall
have the same priority as all amounts, if any, advanced as of the date hereof
and shall be subject to all of the terms and provisions of this Security
Instrument;
     (c) the payment of all loans and advances by Lender, all liabilities,
indemnities, damages and claims of any kind or nature (in contract, tort or
otherwise), including damages incurred by Lender because Grantor has failed to
perform under the Indemnity Guaranty, this Security Instrument or the other Loan
Documents executed by Grantor strictly in accordance with their terms, and costs
and expenses (including reasonable attorneys’ fees) incurred by Lender in
connection with the Secured Obligations or any part thereof (except on account
of Lender’s gross negligence or willful misconduct), or the servicing or
administration thereof or the enforcement of Lender’s remedies in the collection
thereof, any renewal, extension, modification, consolidation, change,
substitution, replacement, restatement or increase of the Secured Obligations or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Grantor or Lender and whether or not
evidenced by additional promissory notes or other instruments;
     (d) the performance of all other obligations of Grantor contained herein;
     (e) the performance of each obligation of Grantor contained in any Loan
Document executed by Grantor in addition to the payment of money; and
     (f) the performance of each obligation of Grantor contained in any renewal,
extension, modification, consolidation, change, substitution, replacement for,
restatement or increase of all or any part of the Indemnity Guaranty, this
Security Instrument or any other Loan Document executed by Grantor.
ARTICLE 3 — GRANTOR COVENANTS
     Grantor covenants and agrees that:
          SECTION 3.1. PAYMENT OF SECURED OBLIGATIONS. Grantor shall pay the
Secured Obligations at the time and in the manner, provided in the Indemnity
Guaranty, this Security Instrument and other Loan Documents executed by Grantor.
          SECTION 3.2. INSURANCE.
     (a) Insurance. Grantor shall obtain, (or cause to be obtained), and
maintain, (or cause to be maintained), insurance for Grantor and the Property
providing at least the following coverages:

10



--------------------------------------------------------------------------------



 



     (i) Property Insurance. Insurance (“Commercial Property Insurance”) with
respect to the Improvements, including fixtures, machinery, equipment and any
other items of Property (collectively “Insured Property”) owned by Grantor and
typically insured by a commercial property insurance policy, insuring against
any peril now or hereafter included within the classification “Special Cause of
Loss” insuring against risks of direct physical loss, in an amount not less than
one hundred percent (100%) of the “Full Insurable Value” (as hereinafter
defined) of the Improvements and other Insured Property, with an “agreed amount”
endorsement waiving all co-insurance provisions. The term “Full Insurable Value”
shall mean the full replacement cost value of the Improvements and Insured
Property (without taking into account any depreciation, and exclusive of
excavations, footings and foundations, landscaping and paving) determined
annually at Grantor’s sole cost and expense by an insurer, a recognized
independent insurance broker or an independent appraiser selected by Grantor and
reasonably approved by Lender, but in no event less than the coverage required
pursuant to the terms of any Lease. In addition, Grantor shall obtain: (x) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area,” flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Secured Obligations or (2) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended or such greater amount as Lender shall require; and
(y) earthquake or earth movement insurance in amounts and in form and substance
satisfactory to Lender in the event that Property is located in an area with a
high degree of seismic activity, provided that the insurance pursuant to clauses
(x) and (y) hereof shall be on terms consistent with the “Special Cause of Loss”
insurance policy required under this subsection (i).
     (ii) Business Interruption. Business interruption and/or loss of “rental
income” insurance (“Business Income Insurance”) in an amount sufficient to avoid
any co-insurance penalty and to provide proceeds that will cover the estimated
annual gross income as reasonably determined by Lender (the “Estimated Rental
Income”) for a period (the “Business Interruption Period”) of not less than
twenty-four (24) months from the date of casualty or loss. Such Business Income
Insurance policy shall provide that, after the physical loss to the Improvements
and the other Insured Property has been repaired, the continued loss of
Estimated Rental Income will be insured during the applicable Business
Interruption Period, and notwithstanding that the policy may expire prior to the
end of such period. The term “rental income” to mean the sum of (A) the total
then ascertainable Rents payable under the Leases and (B) the total
ascertainable amount of all other amounts to be received by Grantor from third
parties which are the legal obligation of the tenants. The amount of Business
Income Insurance coverage shall be adjusted annually by Lender to reflect the
projected rents payable during the next succeeding Business Interruption Period;

11



--------------------------------------------------------------------------------



 



     (iii) Boiler and Machinery. If applicable, comprehensive form boiler and
machinery insurance (without exclusion for explosion), on terms consistent with
those set forth for Commercial Property Insurance in Section 3.2(a)(i) above;
     (iv) Builder’s Risk. During a Casualty Loss or a Condemnation Action that
affects in excess of twenty-five percent (25%) of the square footage of the
improvements located on the Remaining Parcel, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy described in Subsection 3.2(a)(v) below; and (B) the insurance provided
for in Subsection 3.2(a)(i) written in a so-called builder’s risk completed
value form, if applicable given the nature of the contemplated improvements,
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
Subsection 3.2(a)(i), (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;
     (v) Liability Insurance. Commercial general liability insurance (“Liability
Insurance”) on an “occurrence” form, including bodily injury and property damage
liability, and insurance against any and all claims, including all legal
liability imposed upon Lender and all court costs and legal fees and expenses,
arising out of or connected with the possession, use, leasing, operation,
maintenance or condition of the Property. Such insurance shall provide
commercial general liability protection in an amount not less than Three Million
Dollars ($3,000,000) each occurrence and Five Million Dollars ($5,000,000) in
the aggregate and Twenty Million Dollars ($20,000,000) of excess umbrella
liability insurance;
     (vi) Workers Compensation Insurance. If the Property includes commercial
property, worker’s compensation insurance with respect to any employees of
Grantor, as required by any Governmental Authority or any Applicable Law; and
     (vii) Other Insurance. Such other insurance with respect to the Property
against loss or damage of the kinds from time to time customarily insured
against and generally required by institutional lenders for properties
comparable to the Property.
     (b) Insurance Policies. All insurance provided for in Subsection 3.2(a)
hereof shall be obtained under valid and enforceable policies (the “Policies” or
in the singular, the “Policy”) issued by one or more insurers reasonably
satisfactory to Lender and having a rating of A:X or better by Best’s Key Rating
Guide. All insurers providing the insurance required under this Security
Instrument shall be authorized to issue insurance in the state in which the
Property is located. The Policy referred to in Subsection 3.2(a)(v) above shall
name Lender as an additional insured and the Policies referred to in Subsection
3.2(a)(i), (ii), (iii) and (iv), and as applicable (vii), above shall provide
that all proceeds be payable to Lender as set forth in Section 4.4 hereof. The
Policies referred to in Subsections 3.2(a)(i), (iii), and (iv) shall also:
(1) contain a standard “non-contributory

12



--------------------------------------------------------------------------------



 



mortgagee” endorsement or its equivalent relating, inter alia, to recovery by
Lender notwithstanding the negligent or willful acts or omission of Lender;
(2) contain a waiver of subrogation endorsement as to Lender; and (3) be
reasonably approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds. All Policies shall contain (i) a provision that such
Policies shall not be cancelled or terminated, nor shall they expire, without at
least ten (10) days prior written notice to Lender in each instance; and
(ii) include effective waivers by the insurer of all claims for Insurance
Premiums against any loss payees, additional insureds and named insureds (other
than Grantor). Certificates of insurance with respect to all renewal and
replacement Policies shall be delivered to Lender not less than ten (10) days
prior to the expiration date of any of the Policies required to be maintained
hereunder which certificates shall bear notations evidencing payment of
applicable premiums (the “Insurance Premiums”). Duplicate originals of such
replacement Policies shall be delivered to Lender promptly after Grantor’s
receipt thereof but in any case within thirty (30) days after the effective date
thereof. If Grantor fails to maintain, (or cause to be maintained) and fails to
deliver to Lender the original Policies or certificates of insurance required by
this Security Instrument, upon ten (10) days prior notice to Grantor, Lender may
procure such insurance at Grantor’s sole cost and expense.
     (c) Terrorism Coverage. The commercial property and business income
insurance required pursuant to Section 3.2(a) hereof shall be required to cover
perils of terrorism and acts of terrorism (“Terrorism Coverage”) and Grantor
shall maintain Commercial Property Insurance and Business Income Insurance for
loss resulting from perils, and acts of terrorism on terms (including amounts)
consistent with those required under Sections 3.2(a)(i) and (iii) above at all
times during the term of the Secured Obligations so long as (A) Lender
reasonably determines that either (1) prudent owners of real estate comparable
to the Property are maintaining same, or (2) prudent institutional lenders are
requiring that such owners maintain such insurance; or (B) if such insurance is
obtainable from any insurer or the United States of America or any agency or
instrumentality thereof and the lack of such insurance in and of itself will
result in a qualification, downgrade or withdrawal of the then current rating
assigned, or to be assigned, or prevent ratings from being assigned, to the
Securities or any class thereof in any applicable Securitization. If Lender has
waived the requirement that Grantor obtain Terrorism Coverage, Lender may at any
time require that Grantor obtain such Terrorism Coverage upon thirty (30) days
notice.
     (d) Compliance With Insurance Requirements. Grantor shall comply with all
insurance requirements and shall not bring or keep or permit to be brought or
kept any article upon any of the Property or cause or permit any condition to
exist thereon which would be prohibited by an insurance requirement, or would
invalidate the insurance coverage required hereunder to be maintained by Grantor
on or with respect to any part of the Property pursuant to this Section 3.2.
     (e) Restoration. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty, Grantor shall give prompt notice of such
damage to Lender and provided that Grantor shall have received the Net Proceeds,
Grantor shall promptly commence (or cause to be commenced) and diligently
prosecute the completion of the

13



--------------------------------------------------------------------------------



 



repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be reasonably approved by Lender (the “Insurance
Restoration”) and otherwise in accordance with Section 4.4 of this Security
Instrument.
     (f) Blanket Insurance Policies. The insurance coverage required under
Section 3.2(a) may be effected under a blanket policy or policies covering the
Property and other properties and assets not constituting a part of the security
hereunder; provided that any such blanket policy shall specify the portion of
the total coverage of such policy that is allocated to the Property, and any
sub-limit in such blanket policy applicable to the Property, and shall in any
case comply in all other respects with the requirements of this Section 3.2.
Lender may make such other requirements with respect to blanket insurance as
Lender may deem reasonably appropriate or desirable from time to time.
     (g) Absolute Transfer On Foreclosure. In the event of a foreclosure of this
Security Instrument or other transfer of title to the Property extinguishing the
Secured Obligations or the lien of this Security Instrument to the extent
permitted by the policies, all right, title and interest of Grantor in and to
any insurance policies then in force shall pass to and are hereby assigned by
Grantor to the purchaser or grantee.
          SECTION 3.3. PAYMENT OF TAXES, ETC.
     (a) Grantor shall pay, or cause to be paid, by their due date, all taxes,
assessments, water rates, sewer rents, governmental impositions, and other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, maintenance charges and similar charges, now or hereafter levied or
assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all charges for utility services provided to the Property as same
become due and payable. Grantor shall deliver to Lender, promptly upon Lender’s
request, evidence reasonably satisfactory to Lender that the Taxes, Other
Charges, and utility service charges have been so paid or are not then
delinquent. Grantor shall not suffer and shall promptly cause to be paid and
discharged any lien or charge whatsoever that may be or become a lien or charge
against the Property, except such liens or charges that have either been fully
bonded and discharged of record or in the alternative fully insured to the
reasonable satisfaction of Lender by the title company insuring the lien of this
Security Instrument. Except to the extent sums sufficient to pay all Taxes and
Other Charges have been deposited with Lender in accordance with the terms of
this Security Instrument, Grantor shall furnish to Lender paid receipts for the
payment of the Taxes and Other Charges prior to the date the same shall become
delinquent.
     (b) Notwithstanding the provisions of Section 3.3(a), after prior written
notice to Lender, Grantor, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any of
the Taxes, provided that (i) no Event of Default has occurred and is continuing,
(ii) Grantor is permitted to do so under the

14



--------------------------------------------------------------------------------



 



provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property (it not being implied by this clause that any such encumbrance will
be permitted), (iii) such proceeding shall suspend the collection of the Taxes
from Grantor and from the Property or Grantor shall have paid all of the Taxes
under protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Grantor is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost, (vi) Grantor shall set aside, or cause
to be set aside adequate reserves for the payment of the Taxes, together with
all interest and penalties thereon, unless all Taxes were paid under protest,
and (vii) Grantor shall have furnished the security as may be required in the
proceeding, or as may be reasonably requested by Lender to insure the payment of
any contested Taxes, together with all interest and penalties thereon.
          SECTION 3.4. TAX AND INSURANCE IMPOUND ACCOUNT. Grantor shall
establish and maintain at all times while an Event of Default shall occur and
shall be continuing, an interest-bearing Eligible Account (the “Impound
Account”) with Lender for payment of Taxes and Insurance Premiums on the
Property and as additional security for the indebtedness secured hereby. Grantor
shall deposit in the Impound Account an amount reasonably determined by Lender
to be sufficient (when added to the monthly deposits described herein) to pay
the next due installment of real estate taxes and assessments on the Property at
least one (1) month prior to the due date or the delinquency date thereof (as
Lender shall reasonably determine) and the next due annual insurance premiums
with respect to the Property at least one (1) month prior to the due date
thereof. When required by this Section 3.4, Grantor shall pay to Lender, on the
first day of each month, deposits in an amount equal to one-twelfth (1/12) of
the amount of the annual Taxes that will next become due and payable on the
Property (the “Monthly Tax Impound”), plus one-twelfth (1/12) of the amount of
the annual Insurance Premiums that will next become due and payable on insurance
policies which Grantor is required to maintain hereunder (the “Monthly Insurance
Impound”), each as estimated and reasonably determined by Lender. The Monthly
Tax Impound or Monthly Insurance Impound shall be added together and shall be
paid together as an aggregate sum by Grantor to Lender. If Lender at any time
reasonably determines that the Monthly Tax Impounds or Monthly Insurance
Impounds are insufficient, Lender may in its reasonable discretion adjust the
required monthly payments of such amounts, and Grantor shall be obligated to pay
the increased amounts for the Monthly Tax Impounds or Monthly Insurance Impounds
commencing on the next Monthly Payment Date. At any time when Grantor is
obligated to make the Monthly Tax Impounds and the Monthly Insurance Impounds,
all sums in the Impound Account shall be held by Lender in the Impound Account
and shall be used to pay Taxes and Insurance Premiums due and payable during the
time Grantor is required to make deposits to the Impound Account, to the extent
that the proceeds are sufficient and provided that Grantor has provided to
Lender the bills for payment thereof in accordance with the next sentence before
the same become due and payable. Grantor shall be responsible for ensuring the
receipt by Lender, at least thirty (30) days prior to the respective due date or
the delinquency date for payment thereof (as Lender shall reasonably determine),
of all bills, invoices and statements for all Taxes and Insurance Premiums. If
an Event of Default shall no longer continue after Grantor has made deposits
under this Section 3.4, Lender shall return the balance remaining in the Impound
Account to Grantor. In making any payment from the Impound Account, Lender shall
be entitled to rely on any bill, statement or

15



--------------------------------------------------------------------------------



 



estimate procured from the appropriate public office or insurance company or
agent without any inquiry into the accuracy of such bill, statement or estimate
and without any inquiry into the accuracy, validity, enforceability or
contestability of any tax, assessment, valuation, sale, forfeiture, tax lien or
title or claim thereof. All interest or other earnings on funds deposited in the
Impound Account shall be solely for the account of Grantor. If the total funds
in the Impound Account shall exceed the amount of payments actually applied by
Lender for the purposes of the Impound Account, such excess may be credited by
Lender on subsequent payments to be made hereunder or, at the option of Lender,
refunded to Grantor. In allocating such excess, Lender may deal with the person
shown on the records of Lender to be the owner of the Property. If, however, the
Impound Account shall not contain sufficient funds to pay the sums required when
the same shall become due and payable, Grantor shall, within ten (10) days after
receipt of written notice thereof, deposit with Lender the full amount of any
such deficiency. The Impound Account may or may not be in a separate physical
account, but shall be denoted as a separate account as a matter of Lender’s
bookkeeping.
For purposes of this Security Instrument, the following terms shall have the
following meanings:
     “Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that (i) is either (a) an account or
accounts maintained with a federal or state chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority, and
(ii) constitutes “cash” or a “cash item” within the meaning of
Section 856(c)(4)(A) of the Internal Revenue Code of 1986, as amended. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument; and
     “Eligible Institution” means a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s).
          SECTION 3.5. CONDEMNATION. Subject to the terms of the Leases, Grantor
shall promptly give Lender notice of the actual or threatened commencement of
any condemnation or eminent domain proceeding and shall deliver to Lender copies
of any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings to the extent permitted by law. Grantor
shall deliver to Lender all instruments requested by it to permit such
participation. Grantor shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Grantor shall not make any agreement in lieu of condemnation of the Property or
any portion thereof without the prior written consent of Lender in each
instance, which consent shall not be unreasonably withheld or delayed in the
case of a taking of an insubstantial portion of the Property as reasonably

16



--------------------------------------------------------------------------------



 



determined by Lender. Notwithstanding any taking by any public or quasi-public
authority through eminent domain or otherwise (including any transfer made in
lieu of or in anticipation of the exercise of such taking) and whether or not
any Condemnation Awards are made available to Grantor for the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to the condemnation or transfer in lieu of
condemnation, with such alterations as may be reasonably approved by Lender in
accordance with Section 4.4 (a “Condemnation Restoration”), the Secured
Obligations shall be payable at the time and in the manner provided for in the
Indemnity Guaranty, this Security Instrument and the applicable Loan Documents
and shall not in any way be reduced until any Condemnation Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Secured Obligations. Lender
shall not be limited to the interest paid on the Condemnation Awards by the
condemning authority but shall be entitled to receive out of the Condemnation
Awards interest at the rate or rates provided herein or in the Indemnity
Guaranty. Grantor shall cause Condemnation Awards payable to Grantor in any
condemnation or transfer made in lieu of or in anticipation of the exercise of
such taking to be paid directly to Lender. Lender shall apply any such
Condemnation Awards (after deducting any expenses of collection) to the
reduction or discharge of the Secured Obligations (whether or not then due and
payable). No Prepayment Consideration shall be payable solely in connection with
such Condemnation Awards. For the purposes of determining whether Prepayment
Consideration shall be payable under this Section 3.5, a criminal action seeking
or resulting in a forfeiture of the Property shall not be deemed a condemnation
or eminent domain proceeding and any payment made pursuant to or in connection
with such forfeiture action shall be subject to the payment of Prepayment
Consideration. If the Property or any portion thereof is taken by the power of
eminent domain, Grantor shall promptly commence and diligently prosecute the
Condemnation Restoration in accordance with Section 4.4 of this Security
Instrument. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the award or payment, Lender shall have the right,
whether or not a deficiency judgment on the Indemnity Guaranty shall have been
sought, recovered or denied, to receive the Condemnation Awards or a portion
thereof sufficient to fully satisfy the Secured Obligations.
          SECTION 3.6. LEASES AND RENTS. Grantor shall comply at all times with
that certain Indemnity Assignment of Leases and Rents of even date herewith
executed by Grantor in favor of Lender, which is incorporated herein by this
reference as though fully set forth herein. All Rents generated by or derived
from the Property shall first be utilized solely for current expenses directly
attributable to the ownership and operation of the Property, including current
expenses relating to Grantor’s liabilities and obligations with respect to the
Secured Obligations, and none of the Rents generated by or derived from the
Property shall be diverted by Grantor and utilized for any other purpose unless
all such current expenses attributable to the ownership and operation of the
Property have been fully paid and satisfied.
          SECTION 3.7. MAINTENANCE OF PROPERTY. Grantor shall cause the Property
to be maintained in a good and safe condition and repair, subject to normal wear
and tear. Material Improvements and Personal Property shall not be removed,
demolished or materially altered (unless such Personal Property is replaced with
personal property of equal or better quality) without the consent of Lender
which consent shall not be unreasonably withheld. Grantor shall promptly repair,
replace or rebuild any material improvements which may be destroyed by any
casualty, or become damaged, worn or dilapidated or which may be affected by

17



--------------------------------------------------------------------------------



 



any proceeding of the character referred to in Section 3.5 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Grantor shall not initiate, join in, acquiesce in, or
consent to any material change in any private restrictive covenant, zoning law
or other public or private restriction, limiting or defining the uses that may
be made of the Property or any part thereof without Lender’s prior written
consent, which consent shall not be unreasonably withheld, except as
specifically permitted pursuant to Exhibit C. If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Grantor will not cause or permit the nonconforming use or
Improvement to be discontinued or abandoned without the express written consent
of Lender; provided, however, in the event such nonconforming use or Improvement
is not in compliance with Applicable Laws, Grantor shall have the right to cause
or permit such nonconforming use or Improvement to be discontinued or abandoned
to comply with Applicable Laws.
          SECTION 3.8. WASTE. Grantor shall not commit or suffer any waste of
the Property (“waste” meaning the diminution in the Property’s value resulting
from Grantor’s gross negligence or willful failure to manage, maintain repair
and otherwise operate the Property in a commercially reasonable manner) or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that might invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that may in any way
materially impair the value of the Property or the security of this Security
Instrument. Grantor shall not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Land, regardless of the
depth thereof or the method of mining or extraction thereof.
          SECTION 3.9. COMPLIANCE WITH LAWS.
     (a) Grantor shall promptly comply with all existing and future federal,
state and local laws, orders, ordinances, governmental rules and regulations or
court orders affecting the Property and the use thereof (“Applicable Law”).
     (b) Grantor shall maintain all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the Property and the
conduct of its business and all required zoning, building code, land use,
environmental and other similar permits or approvals, in full force and effect
and shall not take or omit to take any action that would subject any of the
foregoing to revocation, suspension, forfeiture or modification.
     (c) Grantor shall from time to time, upon Lender’s request when Lender has
determined that it has reasonable grounds to believe that the Property is not in
compliance with Applicable Laws, provide Lender with evidence reasonably
satisfactory to Lender that the Property complies with all Applicable Laws or is
exempt from compliance with Applicable Laws.
     (d) Notwithstanding any provisions set forth herein or in any document
regarding Lender’s approval of alterations of the Property (subject to any
rights of tenants under the Leases), Grantor shall not alter the Property in any
manner that would

18



--------------------------------------------------------------------------------



 



materially increase Grantor’s responsibilities for compliance with Applicable
Laws without the prior written approval of Lender, which approval shall not be
unreasonably withheld. Lender’s approval of the plans, specifications, or
working drawings for alterations of the Property shall create no responsibility
or liability on behalf of Lender for their completeness, design, sufficiency or
their compliance with Applicable Laws. The foregoing shall apply to tenant
improvements constructed by Grantor or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
reasonably acceptable to Lender.
     (e) Grantor shall give prompt notice to Lender of the receipt by Grantor of
any written notice related to a violation of any Applicable Laws and of the
written notice of commencement of any proceedings or investigations which relate
to compliance with Applicable Laws.
     (f) After prior written notice to Lender, Grantor, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the Applicable Laws affecting the Property,
provided that (i) no Event of Default has occurred and is continuing;
(ii) Grantor is permitted to do so under the provisions of any other mortgage,
deed of trust or deed to secure debt affecting the Property; (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Grantor is subject and shall not
constitute a default thereunder; (iv) neither the Property nor any part thereof
or interest therein nor any of the tenants or occupants thereof shall be
affected in any material adverse way as a result of such proceeding; and
(v) Grantor shall have furnished to Lender all other items reasonably requested
by Lender.
          SECTION 3.10. BOOKS AND RECORDS.
     (a) Grantor shall keep adequate books and records of account in accordance
with methods reasonably acceptable to Lender and consistently applied, and shall
furnish to Lender:
     (i) Within ninety (90) days after the close of each fiscal year of Grantor,
Grantor shall deliver or cause to be delivered to Lender the following financial
reports, each of which shall be certified by Grantor’s chief financial officer
or another person reasonably acceptable to Lender: (A) an annual rent roll;
(B) an annual operating statement of the Property; and (C) an annual balance
sheet and profit-and-loss statement of Grantor and Borrower.
     (ii) For the first twelve (12) months after the date of this Security
Instrument, Grantor shall deliver, or cause to be delivered, all of the
following with respect to the previous calendar month within twenty-one
(21) days after the close of each calendar month, in each case to be certified
by Grantor’s chief financial officer or another person reasonably acceptable to
Lender: (A) monthly rent roll(s); (B) monthly operating statement(s) of the
Property; and (C) year-to-date operating statement(s) of the Property.

19



--------------------------------------------------------------------------------



 



     (iii) Beginning thirteen (13) months after the date of this Security
Instrument, Grantor shall deliver, or cause to be delivered, all of the
following with respect to the previous fiscal quarter within thirty (30) days
after the close of each fiscal quarter, all to be certified by Grantor’s chief
financial officer or another person reasonably acceptable to Lender: (A) a
quarterly rent roll; (B) a quarterly operating statement of the Property; and
(C) a year-to-date operating statement of the Property.
     (b) Not later than each February 1 during the term of the Loan upon
Lender’s request, Grantor shall deliver to Lender, for Lender’s approval, not to
be unreasonably withheld, a report (the “Leasing Report”) setting forth the
minimum economic terms that Grantor proposes for use in connection with the
standard lease form for leases of portions of the Property during the twelve
month period beginning upon such anniversary date. The terms set forth in the
Leasing Report shall reflect the prevailing market conditions for like
properties in the locality of the Property.
     (c) Immediately upon Grantor’s receipt of such information, but in no event
less frequently than annually, Grantor shall deliver to Lender upon request, in
form satisfactory to Lender, information regarding the sales and/or receipts of
each tenant of the Property who is required to report such information to
Grantor pursuant to such tenant’s Lease or otherwise.
     (d) Upon request, Grantor and its affiliates shall furnish to Lender:
     (i) a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, in reasonable detail and certified by Grantor to be true and
complete, but not more frequently than quarterly; and
     (ii) an accounting of all security deposits held in connection with any
Lease of any part of the Property, including the name and identification number
of the accounts in which such security deposits are held, the name and address
of the financial institutions in which such security deposits are held and the
name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to obtain information regarding such
accounts directly from such financial institutions;
     (e) Grantor shall furnish Lender with such other additional financial or
management information as may, from time to time, be reasonably required by, and
in form and substance satisfactory to, Lender.
Notwithstanding the foregoing Sections 3.10 (b), (c), and (d) shall not apply in
the event that the Remaining Parcel is leased to a single tenant.
          SECTION 3.11. PAYMENT FOR LABOR AND MATERIALS. Grantor shall promptly
pay when due all bills and costs for labor, materials, and specifically
fabricated

20



--------------------------------------------------------------------------------



 



materials incurred in connection with the Property and never permit to exist
beyond the due date thereof in respect of the Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof, except for
the Permitted Exceptions. Notwithstanding the foregoing, after prior written
notice to Lender, Grantor may, at its own expense, contest any mechanic’s lien
affecting the Property by appropriate legal proceedings, promptly initiated and
conducted in good faith and with due diligence as reasonably determined by
Lender, provided that all of the following conditions are satisfied in Lender’s
discretion: (i) no Event of Default has occurred and is continuing; (ii) Grantor
is permitted to do so under the provisions of any other mortgage, deed of trust
or deed to secure debt affecting the Property; (iii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Grantor or the Property is subject and shall not constitute
a default thereunder; (iv) neither the Property, any part thereof or interest
therein, any of the tenants or occupants thereof, nor Grantor shall be affected
in any material adverse way as a result of such proceeding; and (v) such lien
shall have been fully bonded against to Lender’s reasonable satisfaction or
discharged of record; (vi) Grantor shall have furnished to Lender all other
items reasonably requested by Lender, including title insurance coverage.
          SECTION 3.12. PERFORMANCE OF OTHER AGREEMENTS. Grantor shall observe
and perform each and every term required to be observed or performed by Grantor
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Property.
          SECTION 3.13. CHANGE OF NAME, IDENTITY OR STRUCTURE. Except as may be
expressly permitted under Article 8, Grantor shall not change Grantor’s name,
identity (including its trade name or names) or Grantor’s state of organization
or its identification number, without notifying the Lender of such change in
writing at least thirty (30) days prior to the effective date of such change.
          SECTION 3.14. EXISTENCE. Grantor shall continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the state where the Property is located and (c) its franchises and
trade names.
ARTICLE 4 — SPECIAL COVENANTS
     Grantor covenants and agrees that:
          SECTION 4.1. PROPERTY USE. The Property shall be used only for the use
approved by Lender in connection with the making of the Loan and for no other
use without the prior written consent of Lender, which consent shall not be
unreasonably withheld.
          SECTION 4.2. ERISA.
     (a) Grantor shall not engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Indemnity Guaranty, this Security Instrument and
any other Loan Document executed by Grantor) to be a non-exempt (under a
statutory or administrative

21



--------------------------------------------------------------------------------



 



class exemption) prohibited transaction under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
     (b) Grantor further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender, that (i) Grantor is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(3) of
ERISA; (ii) Grantor is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) one or more
of the following circumstances is true:
     (i) Equity interests in Grantor are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);
     (ii) Less than 25 percent of each outstanding class of equity interests in
Grantor are held by “benefit plan investors” within the meaning of 29 C.F.R. §
2510.3-101(f)(2); or
     (iii) Grantor qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e) or an
investment company registered under The Investment Company Act of 1940.
          SECTION 4.3. SINGLE PURPOSE ENTITY.
     (a) Grantor represents, warrants and covenants as follows:
     (i) Grantor is organized solely to acquire, improve, lease, operate,
manage, own, hold for investment and sell or otherwise dispose of the Property
and to engage in any and all other activities as may be necessary in connection
with the foregoing. Grantor shall engage in no other business, it shall have no
other purpose, it shall not own or acquire any real or personal property other
than property related to the Property or in the furtherance of the purposes of
Grantor as stated herein, and it shall not incur, create, or assume any
indebtedness or liabilities, secured or unsecured, direct or contingent, other
than (i) the Secured Obligations and (ii) unsecured indebtedness that represents
trade payables or accrued expenses occurring in the normal course of business of
owning and operating the Property that is not evidenced by a promissory note and
is due and payable within thirty (30) days after the date incurred.
     (ii) Grantor shall not commingle its assets with those of any other entity;
     (iii) Grantor shall hold its assets in its own name;
     (iv) Grantor shall conduct its own business in its own name;
     (v) Grantor shall maintain its bank accounts, books, records and financial
statements in accordance with generally accepted accounting principles,

22



--------------------------------------------------------------------------------



 



keeping such bank accounts, books, records and financial statements separate
from those of any person or entity, and not permit the listing of its assets on
the financial statements of any other person or entity other than BioMed Realty,
L.P., BMR-Shady Grove Holdings LLC and BioMed Realty Trust, Inc. (and their
respective successors and assigns permitted herein);
     (vi) Grantor shall maintain its books, records, resolutions and agreements
as official records;
     (vii) Grantor shall pay its own liabilities out of its own funds;
     (viii) Grantor shall maintain adequate capital in light of its contemplated
business operations;
     (ix) Grantor shall observe all limited liability company and other
organizational formalities;
     (x) Except as provided in the Loan Documents and the transactions
contemplated thereby (including but not limited to the Ground Lease), Grantor
shall maintain an arm’s-length relationship with Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;
     (xi) Except with regard to the Secured Obligations, Grantor shall not
guarantee or become obligated for the debts of any other entity or hold out its
credit as being available to satisfy the obligations of others;
     (xii) Grantor shall not acquire the obligations or securities of its
Affiliates or owners, including partners, members or shareholders;
     (xiii) Grantor shall not make loans to any other person or entity;
     (xiv) Grantor shall allocate fairly and reasonably any overhead for shared
office space;
     (xv) Grantor shall use separate stationary, invoices and checks;
     (xvi) Grantor shall file its own tax returns (except to the extent it is a
disregarded entity not required to file tax returns under applicable law or it
is prohibited by Applicable Laws from doing so);
     (xvii) Grantor shall not pledge its assets for the benefit of any other
person or entity other than the pledge to Lender in connection with Secured
Obligations;
     (xviii) Grantor shall hold itself out as a separate entity, and not fail to
correct any known misunderstanding regarding its separate identity;

23



--------------------------------------------------------------------------------



 



     (xix) Grantor shall not identify itself as a division or subsidiary of any
person or entity, other than as an indirect wholly-owned subsidiary of BioMed
Realty, L.P., and BioMed Realty Trust, Inc. and a direct subsidiary of BMR-Shady
Grove Holdings LLC (and their respective successors and assigns permitted
herein);
     (xx) Grantor shall not maintain its assets in such a manner that will be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other person or entity; and
     (xxi) Grantor shall at all times be member managed and shall have at least
one (1) Independent Manager and one (1) “springing” member. The managing member
of Grantor shall be an “SPE Component Entity” which means a limited liability
company (i) whose sole asset is its membership interests in Grantor and
Borrower, (ii) which has restrictions and requirements in its organizational
documents which are substantially similar to those set forth above, and
(iii) whose organizational documents provide that such entity will not engage in
business or activity other than owning an interest in Grantor and Borrower, will
not acquire or own any assets other than its membership interest in Grantor and
Borrower, will not incur any debt, secured or unsecured, direct or contingent,
other than unsecured trade payables or accrued expenses incurred in the ordinary
course of business related to the ownership of the interest in Grantor that are
due and payable within thirty (30) days after the date incurred. Upon the
withdrawal, dissolution or other event that causes an SPE Component Entity to be
disassociated from Grantor, a new SPE Component Entity meeting all the criteria
described above shall be appointed and (i) a new non-consolidation opinion with
respect to the SPE Component Entity, acceptable to Lender in its sole
discretion, shall be delivered to Lender and (ii) written confirmation shall be
obtained from each of the applicable rating agencies which have assigned a
rating to any security backed in whole or part by the Secured Obligations, that
the change in the SPE Component Entity will not result in the qualification,
downgrade or withdraw of any such rating. Such SPE Component Entity shall be the
sole member of Grantor, shall have one (1) Independent Manager and one (1)
“springing” member.
     (b) Grantor represents and warrants as follows:
     (i) Grantor is and always has been duly formed, validly existing, and in
good standing under applicable law in the State of Maryland, the state in which
its assets are located, and was not qualified to do business in any other
jurisdiction;
     (ii) Grantor is not now, nor has ever been, party to any lawsuit,
arbitration, summons or legal proceeding that is still pending or that resulted
in a judgment against it that has not been paid in full;

24



--------------------------------------------------------------------------------



 



     (iii) To Grantor’s actual knowledge, Grantor is in compliance with all
laws, regulations and orders applicable to it and has received all permits
necessary for it to own the Property;
     (iv) Grantor has no liens of any nature against it except for tax liens not
yet due and payable;
     (v) Grantor is not aware of any pending or threatened litigation;
     (vi) Grantor has never owned any asset or property other than the Property
(the approximately 50 acre parcel in Rockville, Maryland legally described as
Parcel A and Outlot A in block lettered “A” in the subdivision known as
Traville, as per plat thereof recorded as Plat No. 21961 in the Land Records of
Montgomery County, Maryland) and incidental personal property necessary for the
ownership or operation of the Property;
     (vii) Except with regard to rents paid under the November 7, 2001 Ground
Lease with Genome Statutory Trust 2001A and under the Amended and Restated
Ground Lease dated June 30, 2003, with Wachovia Development Corporation
(collectively, the “Wachovia Ground Leases”) which were credited on the books of
Human Genome Sciences, Inc. (“HGSI”), and which Wachovia Ground Leases have been
terminated, Grantor has not commingled its assets with those of any other
entity;
     (viii) Grantor has held its assets in its own name;
     (ix) Grantor has conducted its own business in its current name or previous
name, Traville LLC;
     (x) Grantor has provided Lender with complete financial statements, that
reflect a fair and accurate view of Grantor’s financial position;
     (xi) On or prior to May 23, 2006, Grantor had not maintained any books,
records, or agreements as official records other than such books and records
necessary to duly form Grantor and to execute and deliver the Wachovia Ground
Leases and the 2001 and 2003 deeds of trust granted as further security for the
2001 and 2003 structured lease financings on behalf of HGSI (collectively, the
“HGSI Mortgages”) (the HGSI Mortgages were satisfied and released as of a matter
of record on June 1, 2006 at Liber 32420, folio 654, in the Montgomery County,
Maryland Land Records). After May 23, 2006, Grantor has maintained its bank
accounts, books, records and financial statements in accordance with generally
accepted accounting principles, keeping such bank accounts, books, records, and
financial statements separate from those of any person or entity, and has not
permitted the listing of its assets on the financial statements of any other
person or entity other than BioMed Realty, L.P., BMR-Shady Grove Holdings LLC,
and BioMed Realty Trust, Inc.;

25



--------------------------------------------------------------------------------



 



     (xii) Except with regard to payments by HGSI of real estate taxes and
property maintenance costs on Grantor’s behalf on or prior to May 23, 2006,
Grantor has paid its own liabilities out of its own funds and all taxes owed by
Grantor have been paid except for tax returns which are on extension;
     (xiii) Grantor has maintained adequate capital in light of its contemplated
business operations;
     (xiv) Grantor has observed all limited liability company organizational
formalities;
     (xv) Except as provided in the Loan Documents and the transactions
contemplated thereby (including but not limited to the Ground Lease), Grantor
has maintained an arm’s-length relationship with affiliates and entered into
transactions with affiliates only on a commercially reasonable basis;
     (xvi) On or prior to May 23, 2006, Grantor neither had any employees nor
paid the salaries of any other entity’s employees; and after May 23, 2006,
Grantor has no employees of its own and no employees are necessary in light of
Grantor’s contemplated business operations;
     (xvii) Except with regard to the (i) interests created under the HGSI
Mortgages (which have since been satisfied and released), and (ii) the guaranty
of the obligations of Borrower under the Indemnity Guaranty dated the date
hereof for the benefit of Lender and the interests created under this Security
Instrument, Grantor has not guaranteed or become obligated for the debts of any
other entity or held out its credit as being available to satisfy the
obligations of others;
     (xviii) Grantor has not acquired the obligations or securities of its
affiliates or owners, including partners, members or shareholders;
     (xix) Grantor has not made loans to any other person or entity;
     (xx) On or prior to May 23, 2006, Grantor did not have the need for any
office space, whether physically segregated or shared and after May 23, 2006,
Grantor has not had any need for any office space, but if the need arises for
office space, Grantor shall allocate fairly and reasonably any overhead for any
shared office space;
     (xxi) On or prior to May 23, 2006, Grantor has had only occasional need for
correspondence, and after May 23, 2006, Grantor has used separate stationary,
invoices and checks;
     (xxii) Grantor has filed its tax returns (except to the extent it has been
a disregarded entity not required to file tax returns under applicable law),
except that Grantor has filed an extension for its 2005 Federal and Maryland
income tax returns;

26



--------------------------------------------------------------------------------



 



     (xxiii) Except with regard to the HGSI Mortgages and this Security
Instrument, Grantor has not pledged its assets for the benefit of any other
person or entity;
     (xxiv) After May 23, 2006, Grantor has not failed to correct any known
misunderstanding regarding its separate identity, and Grantor has held itself
out as a separate entity;
     (xxv) Except for on or prior to May 23, 2006, when Grantor identified
itself as a subsidiary of HGSI, Grantor has not identified itself as a division
or subsidiary of any person or entity, other than as an indirect wholly-owned
subsidiary of BioMed Realty, L.P. and BioMed Realty Trust, Inc. and a direct
subsidiary of BMR-Shady Grove Holdings LLC;
     (xxvi) Grantor has maintained its assets in such a manner that it would not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other person or entity; and after May 23, 2006, Grantor has
separately maintained its assets from any other person or entity;
     (xxvii) Grantor has not permitted any entity to control its daily business
decisions other than on or prior to May 23, 2006, by its sole member HGSI, and
after May 23, 2006, by BMR-Shady Grove Holdings LLC, BioMed Realty, L.P. and
BioMed Realty Trust, Inc.;
     (xxviii) Grantor has materially complied with the assumptions as to
separateness referenced in the non-consolidation opinion dated as of the date
hereof by Latham & Watkins LLP after May 23, 2006; and
     (xxix) Neither Grantor, nor any of its affiliates, has had any contractual
or legal relationship with HGSI or any of its affiliates, other than the
contractual relationships set forth in that certain Agreement of Purchase of
Sale dated May 2, 2006, and any documents entered into in connection with the
acquisition of Grantor by BioMed Realty, L.P. from HGSI.
For purposes of this Section 4.3, the following terms shall have the following
meanings:
     “Affiliate” means a person or entity that directly or indirectly (through
one or more intermediaries) controls, is controlled by, or is under the common
control of or with, the person or entity specified;
     “control” means, (i) whether directly or indirectly, ownership or control
of the power to vote ten percent (10%) or more of the outstanding equity
interests of any such entity, (ii) the control in any manner of the election of
more than one director or trustee (or persons exercising similar functions) of
such entity, or (iii) the possession, of the power to direct or cause the
direction of the management and/or policies of such entity, whether through the
ownership of voting securities, by contract, or otherwise;

27



--------------------------------------------------------------------------------



 



     “Independent Manager” means a natural person reasonably satisfactory to
Lender who is not at the time of such person’s initial appointment, and shall
not have been at any time during the preceding five years, and shall not be at
anytime while serving as an independent manager of such SPE Component Entity,
either (i) a shareholder or other equity owner of, officer, director (other than
an Independent Manager of SPE Component Entity), partner, attorney, counsel,
member or employee of, the SPE Component Entity, Grantor or any of their
respective shareholders, partners, members, subsidiaries or Affiliates, (ii) a
customer of, or supplier to, or any other person or entity that derives any of
its purchases or revenues from activities with, the SPE Component Entity,
Grantor or any of their respective shareholders, partners, members, subsidiaries
or Affiliates, (iii) a person or entity who controls or is under common control
with any such shareholder, partner, officer, director, member, employee,
supplier, customer or Affiliates, or (iv) a member of the immediate family of
any such shareholder, director, officer, partner, member, employee, supplier,
customer or Affiliates;
     “person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.
          SECTION 4.4. RESTORATION AFTER CASUALTY/CONDEMNATION. For the purposes
of this Section 4.4, the term “Net Proceeds” shall mean, as applicable, (1) the
net amount of all insurance proceeds under the Policies carried pursuant to
Subsections 3.2(a)(i) (Property Insurance), (iii) (Boiler and Machinery), (iv)
(Builder’s Risk), and (v) (Liability Insurance) of this Security Instrument as a
result of such damage or destruction, or (2) the net amount of all proceeds from
insurance or Condemnation Awards relating to the Condemnation Action, in each
case after deduction of Lender’s reasonable costs and expenses (including
reasonable counsel fees), if any, in collecting the same. If the Property is
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty Loss”) or if the Property or any portion thereof is taken, or
threatened to be taken, in any condemnation or eminent domain proceeding
(whether instituted or threatened, a “Condemnation Action”), the following
provisions shall apply in connection with any Insurance Restoration or
Condemnation Restoration (collectively the “Restoration”):
     (a) The Net Proceeds shall be disbursed directly to Grantor if each of the
following conditions are satisfied: (i) the Net Proceeds do not exceed
$1,000,000.00 (“Availability Threshold”), (ii) the cost of completing the
Restoration as reasonably estimated by Grantor is less than or equal to the
Availability Threshold, (iii) the Property and the use thereof after the
Restoration will be in compliance with, and permitted under, all applicable
zoning laws, ordinances, rules and regulations; (iv) no mechanics’ or
materialmen’s liens shall have been filed that have not either been fully bonded
and discharged of record or in the alternative fully insured to the reasonable
satisfaction of Lender by the title company insuring the lien of this Security
Instrument; and (v) if reasonably required by Lender, Grantor shall have (or
shall have caused HGSI or its permitted successors or assigns pursuant to the
HGSI Lease to have) procured performance and payment bonds reasonably acceptable
to Lender in an amount and form, and from a surety, reasonably acceptable to
Lender, and naming Lender and Grantor as

28



--------------------------------------------------------------------------------



 



an additional obligee. Grantor shall be permitted and is obligated to settle any
insurance claims with respect to the Net Proceeds that are, in the aggregate,
less than or equal to the Availability Threshold unless an Event of Default has
occurred and is continuing. Lender shall have the right to participate in and
approve any settlement for insurance claims with respect to the Net Proceeds
that in the aggregate are equal to or greater than the Availability Threshold.
Grantor hereby grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of filing and prosecuting such claim and collecting and
making receipt for any such payment, which such power may be exercised by Lender
after the occurrence and during the continuation of an Event of Default. If the
Net Proceeds are received by Grantor, such Net Proceeds shall, prior to
disbursement, be held in trust for Lender and shall be segregated from other
funds of Grantor to be used to pay for the cost of the Restoration in accordance
with the terms hereof. Grantor shall commence and diligently prosecute to
completion the Restoration of the Property (or shall cause the same) to as
nearly as possible the condition it was in immediately prior to such Casualty
Loss or Condemnation Action. Notwithstanding the foregoing, in the event that:
(a) the Net Proceeds do not exceed the Availability Threshold, (b) there is then
an Event of Default under the Loan Documents, and (c) there is not an Event of
Default as defined in and under the HGSI Lease pursuant to which Grantor has
taken action to take possession of the Remaining Parcel or to terminate the HGSI
Lease, Lender shall hold the Net Proceeds in a segregated interest-bearing
Eligible Account (the “Net Proceeds Account”) to be made available to HGSI in
accordance with the provisions of Section 19.3 and Section 19.4.1 of the HGSI
Lease.
     (b) If the Net Proceeds are greater than the Availability Threshold, such
Net Proceeds shall, subject to the provisions of the Leases with respect to
which subordination and non-disturbance agreements binding upon Lender have been
entered into concerning the deposits of Net Proceeds, be forthwith paid to
Lender to be held by Lender in the Net Proceeds Account to be made available to
Grantor for the Restoration in accordance with the provisions of this Subsection
4.4(b):
     (i) The Net Proceeds shall be made available to Grantor for payment of, or
reimbursement of Grantor’s reasonable and customary expenses in connection with,
the Restoration, subject to the following conditions:
     (A) Lender is furnished, within a reasonable period of time prior to
request for initial disbursement, with (i) an estimate of the costs of the
Restoration, which estimate shall be accompanied by an independent architect’s
certification as to such costs, and (ii) appropriate plans and specifications
for the Restoration, which plans and specifications shall be subject to Lender’s
approval (which approval shall not be unreasonably withheld or delayed);
     (B) Lender reasonably determines that the Net Proceeds, together with any
cash or cash equivalent deposited by Grantor with Lender, are sufficient to
cover the costs of the Restoration as certified by the independent architect;

29



--------------------------------------------------------------------------------



 



     (C) if the Net Proceeds are Condemnation Awards, less than twenty-five
percent (25%) of the square footage of the improvements located on the Remaining
Parcel is taken;
     (D) Lender reasonably determines that any operating deficits, including all
Secured Obligations or any required payments that will be incurred with respect
to the Property as a result of the occurrence of any such Casualty Loss or
Condemnation Action, whichever the case may be, will be payable out of
(1) business interruption and/or loss of “rental income” insurance, or (2) other
funds of Grantor;
     (E) Lender reasonably determines that, upon the completion of the
Restoration and related lease-up, if applicable, the net cash flow of the
Property will be restored to a level sufficient to cover all carrying costs and
operating expenses of the Property, including the Secured Obligations at a debt
service coverage ratio (after deducting replacement reserve requirements and
reserves for tenant improvements and leasing commissions from net operating
income) equal to or greater than the debt service coverage ratio calculated and
used by Lender in connection with the origination of the Secured Obligations
(i.e., 1.25%) or, if lower, the debt service coverage ratio that existed as of
the date immediately preceding such Casualty Loss or Condemnation Action;
     (F) the Restoration can reasonably be completed on or before the earliest
to occur of (1) twenty-four (24) months from the date of the Casualty Loss or
Condemnation Action, (2) six (6) months prior to the Maturity Date, (3) the
earliest date required for such completion under the terms of any Leases, or
(4) such time as may be required under applicable zoning law, ordinance, rule or
regulation in order to repair and restore the Property to as nearly as possible
the condition it was in immediately prior to such Casualty Loss or Condemnation
Action;
     (G) the Property and the use thereof after the Restoration will be in
compliance with, and permitted under, all applicable zoning laws, ordinances,
rules and regulations; and
     (H) such Casualty Loss or Condemnation Action does not materially impair
post-Restoration access to the Land or the Improvements.
Notwithstanding the foregoing, in the event that: (a) the Net Proceeds are
greater than the Availability Threshold, (b) there is then an Event of Default
under the Loan Documents, and (c) there is not an Event of Default under the
HGSI Lease pursuant to which Grantor has taken action to take possession of the
Remaining Parcel or to terminate the HGSI Lease, Lender shall hold the Net
Proceeds in the Net Proceeds Account to be made available to HGSI in accordance
with the provisions of Section 19.3 and Section 19.4.2 of the HGSI Lease.

30



--------------------------------------------------------------------------------



 



     (ii) The Net Proceeds shall be held by Lender and constitute additional
security for the obligations until disbursed pursuant to this Subsection 4.4(b).
The Net Proceeds shall be disbursed by Lender to, or as directed by, Grantor
from time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property arising out of the
Restoration that have not either been fully bonded and discharged of record or
in the alternative fully insured to the reasonable satisfaction of Lender by the
title company insuring the lien of this Security Instrument.
     (iii) Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender, an independent
consulting engineer, architect, or other expert selected by Lender (the
“Restoration Consultant”) such approval not to be unreasonably withheld or
delayed. Grantor shall pay all reasonable costs and expenses incurred by Lender
in connection with making the Net Proceeds available for the Restoration
including the reasonable fees and expenses of Lender’s attorneys and the
Restoration Consultant.
     (iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 4.4(b) shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Restoration Consultant. The Restoration
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Subsection 4.4(b), be less than the amount actually held
back by Grantor from contractors, subcontractors and materialmen engaged in the
Restoration. The Restoration Retainage shall be released when the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Subsection 4.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence reasonably satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman

31



--------------------------------------------------------------------------------



 



has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, and the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company insuring the lien of this Security Instrument. If
required by Lender, the surety company, if any, that issued a payment or
performance bond with respect to the contractor, subcontractor or materialman
shall approve the release of any such portion of the Restoration Retainage.
     (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than twice every calendar month.
     (vi) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in Lender’s reasonable determination, be sufficient to pay in full
the balance of the costs that are estimated by the Restoration Consultant to be
incurred in connection with the completion of the Restoration, Grantor shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Subsection 4.4(b) shall constitute additional
security for the obligations.
     (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Subsection 4.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be promptly remitted by
Lender to Grantor, provided no Event of Default shall have occurred and shall be
continuing.
     (viii) All interest or other earnings on funds deposited in the Net
Proceeds Account shall be solely for the account of Grantor.
     (c) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Grantor as excess Net Proceeds pursuant to
Subsection 4.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender shall deem proper or, at the discretion of Lender, the
same shall be paid, either in whole or in part, to Grantor. If Lender shall
receive and retain Net Proceeds, the lien of this Security Instrument shall be
reduced only by the amount received and retained by Lender and actually applied
by Lender in reduction of the Secured Obligations, and Prepayment Consideration
shall only be required and payable solely in connection with such application
where an Event of Default existed as of the date of such Casualty Loss and

32



--------------------------------------------------------------------------------



 



Lender had accelerated the entire Debt evidenced by the Note and/or the Secured
Obligations prior to the date of such Casualty Loss.
ARTICLE 5 — REPRESENTATIONS AND WARRANTIES
     Grantor represents and warrants to Lender that:
          SECTION 5.1. WARRANTY OF TITLE. Grantor has good, marketable and
indefeasible title to the Property and has the right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer, and convey the same and that
Grantor possesses an unencumbered fee simple absolute estate in the Land and the
Improvements, and that it owns the Property free and clear of all liens,
encumbrances and charges whatsoever except for: (a) the lien created by the Loan
Documents; (b) those exceptions shown in the title insurance policy insuring the
lien of this Security Instrument; and (c) liens, if any, for impositions imposed
by any governmental or quasi-governmental authorities not yet due or delinquent
(the “Permitted Exceptions”), none of which, individually or in the aggregate,
materially (a) interfere with the benefits of the security intended to be
provided by this Security Instrument, (b) affect the value or marketability of
the Property, (c) impair the use or operation of the Property for the uses
currently made thereof, or (d) impair Grantor’s ability to pay its obligations
in a timely manner Grantor shall forever warrant, defend and preserve the title
and the validity and priority of the lien of this Security Instrument and shall
forever warrant and defend the same to Lender against the claims of all persons
whomsoever.
          SECTION 5.2. AUTHORITY. Grantor (and the undersigned representative of
Grantor, if any) has full power, authority and legal right to execute this
Security Instrument, and to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Property pursuant to the terms hereof and to
keep and observe all of the terms of this Security Instrument on Grantor’s part
to be performed.
          SECTION 5.3. LEGAL STATUS AND AUTHORITY. Grantor (a) is duly
organized, validly existing and in good standing under the laws of its state of
organization or incorporation; (b) is duly qualified to transact business and is
in good standing in the State of Maryland; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own the Property and
carry on its business as now conducted and proposed to be conducted. Grantor now
has and shall continue to have the full right, power and authority to lease the
Property, to encumber the Property as provided herein and to perform all of the
Secured Obligations.
          SECTION 5.4. VALIDITY OF DOCUMENTS. (a) The execution, delivery and
performance of the Indemnity Guaranty, this Security Instrument and the Loan
Documents executed by Grantor (i) are within the power and authority of Grantor;
(ii) have been authorized by all requisite organizational action; (iii) have
received all necessary approvals and consents, corporate, governmental or
otherwise; (iv) will not violate, conflict with, result in a breach of or
constitute (with notice or lapse of time, or both) a default under any provision
of law, any order or judgment of any court or governmental authority, the
articles of incorporation, by-laws, partnership or operating agreement, or other
governing instrument of Grantor or any indenture, agreement or other instrument
to which Grantor is a party or by which it or any of its assets or

33



--------------------------------------------------------------------------------



 



the Property is or may be bound or affected; (v) will not result in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of its
assets, except the lien and security interest created hereby; and (vi) will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the recordation of this instrument in appropriate land
records in the State where the Property is located and except for Uniform
Commercial Code filings relating to the security interest created hereby), and
(b) the Indemnity Guaranty, this Security Instrument and the Loan Documents
executed by Grantor constitute the legal, valid and binding obligations of
Grantor.
          SECTION 5.5. LITIGATION. To the best of Grantor’s knowledge, there is
no action, suit or proceeding, judicial, administrative or otherwise (including
any condemnation or similar proceeding), pending and there is no claim, suit or
proceeding, or, to the best of Grantor’s knowledge, threatened or contemplated
against Grantor, if any, or against or affecting the Property that (a) has not
been disclosed to Lender, and has a material, adverse effect on the Property or
Grantor’s ability to perform its obligations under the Secured Obligations or
(b) is not adequately covered by insurance, each as reasonably determined by
Lender.
          SECTION 5.6. STATUS OF PROPERTY.
     (a) No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, or the National Flood
Insurance Reform Act of 1994, as each may be amended, or any successor law, or,
if any portion of the Improvements is now or at any time in the future located
within any such area, Grantor has obtained and will maintain the insurance
prescribed in Section 3.2 hereof.
     (b) To Grantor’s actual knowledge, Grantor has obtained all necessary
certificates, licenses and other approvals, governmental and otherwise,
necessary for the Property and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which are in full force and effect as of the date hereof and
not subject to revocation, suspension, forfeiture or modification.
     (c) To Grantor’s actual knowledge, the Property and the present and
contemplated use and occupancy thereof are in full compliance with all
applicable zoning ordinances, building codes, land use and other similar laws.
     (d) The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.
     (e) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.
     (f) The Property is free from damage caused by fire or other casualty.

34



--------------------------------------------------------------------------------



 



     (g) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full;
subject to ongoing payments for any tenant improvements currently being made to
the building interior in accordance with the HGSI Lease, which shall be fully
paid when completed.
     (h) Grantor has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.
     (i) To Grantor’s actual knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Property are in a good and safe
condition and repair and in compliance with all Applicable Laws.
     (j) All security deposits relating to the Leases reflected on the certified
rent roll delivered to Lender have been collected by Grantor except as noted on
the certified rent roll.
     (k) Grantor has received no written notice of an actual or threatened
condemnation or eminent domain proceeding by any public or quasi-public
authority.
     (l) All the Improvements lie within the boundaries of the Property.
          SECTION 5.7. NO FOREIGN PERSON. Grantor is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended and the related Treasury Department regulations, including temporary
regulations.
          SECTION 5.8. SEPARATE TAX LOT. The Property is assessed for real
estate tax purposes as one or more wholly independent tax lot or lots, separate
from any adjoining land or improvements not constituting a part of such lot or
lots, and no other land or improvements is assessed and taxed together with the
Property or any portion thereof.
          SECTION 5.9. ERISA COMPLIANCE.
     (a) As of the date hereof and throughout the term of this Security
Instrument, (i) Grantor is not and will not be an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, and
(ii) the assets of Grantor do not and will not constitute “plan assets” of one
or more such plans for purposes of Title I of ERISA; and
     (b) As of the date hereof and throughout the term of this Security
Instrument, (i) Grantor is not and will not be a “governmental plan” within the
meaning of Section 3(3) of ERISA, and (ii) transactions by or with Grantor are
not and will not be subject to state statutes applicable to Grantor regulating
investments of and fiduciary obligations with respect to governmental plans.
          SECTION 5.10. LEASES. Except as disclosed in the rent roll for the
Property delivered to and reasonably approved by Lender, if any, (a) Grantor is
the sole owner of the

35



--------------------------------------------------------------------------------



 



entire lessor’s interest in the Leases; (b) the Leases are valid and
enforceable; (c) the current terms of the Leases including all effective
alterations, modifications and amendments to the Leases are reflected in the
certified rent roll delivered to and approved by Lender; (d) none of the Rents
reserved in the Leases have been assigned or otherwise pledged or hypothecated
(except to Lender); (e) none of the Rents have been collected for more than one
(1) month in advance (except a security deposit shall not be deemed rent
collected in advance); (f) the premises demised under the Leases have been
completed (other than with respect to the Future Development Parcel and tenant
improvements that are being constructed in accordance with the HGSI Lease) and
the tenants under the Leases have accepted the same and have taken possession of
the same on a rent-paying basis; (g) there exist no offsets or defenses to the
payment of any portion of the Rents; (h) Grantor has received no written notice
from any tenant challenging the validity or enforceability of any Lease;
(i) there are no agreements with the tenants under the Leases other than
expressly set forth in each Lease; (j) the Leases are valid and enforceable
against Grantor and the tenants set forth therein; (k) except for the HGSI
Option Agreement and the University of Maryland Option, no Lease contains an
option to purchase, right of first refusal to purchase, or any other similar
provision; (l) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease; (m) each Lease is
subordinate to this Security Instrument, either pursuant to its terms or a
recorded subordination agreement (other than the University of Maryland Option
and the Right of Entry Agreement); (n) no Lease has the benefit of a
non-disturbance agreement that would be considered unacceptable to prudent
institutional lenders; provided that the non-disturbance agreements executed by
HGSI and Ground Lessee delivered to Lender in connection with the execution of
this Security Instrument are acceptable (other than the University of Maryland
Option and the Right of Entry Agreement); and (o) no brokerage commissions or
finders fees are due and payable regarding any Lease.
          SECTION 5.11. FINANCIAL CONDITION; NO PRIOR BANKRUPTCY. Grantor is
solvent, and no bankruptcy, reorganization, insolvency or similar proceeding
under any state or federal law with respect to Grantor has been initiated, and
it has received reasonably equivalent value for the granting of this Security
Instrument.
          SECTION 5.12. TAXES. Grantor has filed, or timely obtained extensions
for the filing of, all federal, state, county, municipal, and city income and
other tax returns required to have been filed by them and have paid all taxes
and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by them except for Grantor’s tax returns
which are currently on extension. Grantor knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.
          SECTION 5.13. MAILING ADDRESS. Grantor’s mailing address, as set forth
in the opening paragraph hereof or as changed in accordance with Article 16, is
true and correct.
          SECTION 5.14. NO CHANGE IN FACTS OR CIRCUMSTANCES. All information in
the application for the loan submitted to Lender (the “Loan Application”) and in
all financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan Application or in satisfaction of the
terms thereof, are accurate, complete and correct in all material respects.
There has been no adverse change in any

36



--------------------------------------------------------------------------------



 



condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading.
          SECTION 5.15. DISCLOSURE. Grantor has disclosed to Lender all material
facts and has not failed to disclose any material fact of which Grantor has
actual knowledge that could cause any representation or warranty made herein to
be materially misleading.
          SECTION 5.16. REPRESENTATIONS. Each of the representations and the
warranties made by Grantor herein or in any other Loan Document is true and
correct in all material respects.
          SECTION 5.17. ILLEGAL ACTIVITY. No portion of the Property has been or
will be purchased, improved, fixtured, equipped or furnished with proceeds of
any criminal or other illegal activity and to the best of Grantor’s knowledge,
there are no illegal activities or activities relating to controlled substances
at the Property.
          SECTION 5.18. MANAGEMENT. The Property shall be managed by either
(i) Grantor or, if reasonably approved by Lender, an affiliate of Grantor, for
so long as Grantor or said affiliate of Grantor possesses sufficient experience
in managing and operating commercial properties similar in size, scope, uses and
value as the Property, as reasonably determined by Lender; or (ii) a
professional property management company reasonably approved in writing by
Lender. Management by an affiliate of Grantor or a professional property
management company shall be pursuant to a written agreement reasonably approved
by Lender. In no event shall any manager be removed or replaced, or shall the
terms of any management agreement be modified or amended without the prior
written consent of Lender, which consent shall not be unreasonably withheld. If
(i) an Event of Default has occurred and is continuing, (ii) a default has
occurred under any management contract then in effect that is not cured within
any applicable grace or cure period, or (iii) any manager of the Property
becomes bankrupt or insolvent, Lender shall have the right to immediately
terminate, or to direct Grantor to immediately terminate, such manager, and to
retain, or to direct Grantor to retain, a new manager approved by Lender.
Lender’s approval of a replacement property manager shall not be unreasonably
withheld provided the proposed property manager is a Qualifying Manager (as
hereinafter defined). As used herein, “Qualifying Manager” means a reputable and
experienced management organization reasonably satisfactory to Lender, which
organization or its principals possess at least seven (7) years experience in
managing commercial properties similar in size, scope, use and value of the
Property and which, on the date Lender determines whether such management
organization is a Qualifying Manager, (i) manages a quantity of square footage
reasonably acceptable to Lender of the same property type as the Property, and
(ii) upon Lender’s request, obtains prior written confirmation from Standard &
Poor’s Ratings Services, a Division of McGraw-Hill Companies, Inc., and, any
other nationally recognized credit rating agency reasonably approved by Lender
(each a “Rating Agency”) that management of the Property by such management
organization will not cause a downgrading, withdrawal or qualification of the
then current rating of the Securities issued in connection with any
Securitization.
          SECTION 5.19. NON-CONSOLIDATION. If Lender has required the delivery
of a substantive non-consolidation opinion by Grantor’s counsel in connection
with the closing of the Secured Obligations, all of the assumptions made in such
non-consolidation

37



--------------------------------------------------------------------------------



 



opinion letter and any subsequent non-consolidation opinion delivered in
accordance with the terms and conditions of this Security Instrument, or the
other Loan Documents, including any certificates or exhibits attached to such
opinion (the “Non-Consolidation Opinion”), are true and correct in all material
respects. Grantor has complied and will comply with all of the assumptions made
with respect to it in the Non-Consolidation Opinion. Each entity other than
Grantor with respect to which an assumption is made in the Non-Consolidation
Opinion has complied and will continue to comply with all of the assumptions
made with respect to it in the Non-Consolidation Opinion.
ARTICLE 6 — GUARANTOR/CREDITOR RELATIONSHIP
          SECTION 6.1. RELATIONSHIP OF GUARANTOR AND LENDER. The relationship
between Grantor and Lender is solely that of guarantor and creditor, and Lender
has no fiduciary or other special relationship with Grantor, and no term or
condition of any of the Indemnity Guaranty, this Security Instrument or the Loan
Documents shall be construed so as to deem the relationship between Grantor and
Lender to be other than that of guarantor and creditor.
          SECTION 6.2. NO RELIANCE ON LENDER. The members, partners, principals
or shareholders of Grantor, as applicable, are experienced in the ownership and
operation of properties similar to the Property, and Grantor and Lender are
relying solely upon such expertise in connection with the ownership and
operation of the Property. Grantor is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.
          SECTION 6.3. NO LENDER OBLIGATIONS. Notwithstanding any provision of
the Loan Documents, Lender is not undertaking the performance of (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents. By accepting or approving anything
required to be observed, performed or fulfilled or to be given to Lender
pursuant to the Loan Documents, including any officer’s certificate, balance
sheet, statement of profit and loss or other financial statement, survey,
appraisal, or insurance policy, Lender shall not be deemed to have warranted,
consented to, or affirmed the sufficiency, the legality or the effectiveness of
same, and such acceptance or approval thereof shall not constitute any warranty
or affirmation with respect thereto by Lender.
          SECTION 6.4. RELIANCE OF LENDER ON GRANTOR REPRESENTATIONS. Grantor
recognizes and acknowledges that in accepting the Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the warranties and
representations set forth herein without any obligation to investigate the
Property and notwithstanding any investigation of the Property by Lender; that
such reliance existed on the part of Lender prior to the date hereof; that the
warranties and representations are a material inducement to Lender in accepting
the Loan Documents executed by Grantor; and that Lender would not be willing to
make the Loan and accept this Security Instrument in the absence of the
warranties and representations as set forth herein.
ARTICLE 7 — FURTHER ASSURANCES

38



--------------------------------------------------------------------------------



 



          SECTION 7.1. RECORDING OF SECURITY INSTRUMENT, ETC. Grantor forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, shall cause this Security Instrument and any of the Loan Documents
to which Grantor is a party creating a lien or security interest or evidencing
the lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Grantor shall pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Indemnity Guaranty, this Security
Instrument, the Loan Documents to which Grantor is a party, any mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, any mortgage supplemental
hereto, any security instrument with respect to the Property or any instrument
of further assurance, and any modification or amendment of the foregoing
documents, except where prohibited by law so to do.
          SECTION 7.2. FURTHER ACTS, ETC. Grantor shall, at the cost of Grantor,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Grantor may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument, including promptly notifying Lender of any commercial tort claim in
which Grantor has an interest and executing any documentation required by Lender
to create and perfect any security interest in such commercial tort claim, or
for filing, registering or recording this Security Instrument, or for complying
with all Applicable Laws. Grantor, on demand, shall execute and deliver and
hereby authorizes Lender to execute in the name of Grantor, or without the
signature of Grantor to the extent Lender may lawfully do so, one or more
financing statements, chattel mortgages or other instruments, to evidence or
perfect more effectively the security interest of Lender in the Property.
Grantor grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Lender pursuant to this Section 7.2 or Section 7.1 during
the continuance of an Event of Default.
          SECTION 7.3. CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.
     (a) If any law is enacted or adopted or amended after the date of this
Security Instrument that deducts the amount of the Secured Obligations from the
value of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Secured Obligations or Lender’s interest in the
Property, Grantor shall pay the tax, with interest and penalties thereon, if
any. If Lender is advised by its counsel that the payment of tax by Grantor
would be unlawful or taxable to Lender or unenforceable or

39



--------------------------------------------------------------------------------



 



provide the basis for a defense of usury, then Lender shall have the option to
declare the Secured Obligations immediately due and payable (a “Tax Change
Acceleration”) by giving Grantor not less than ninety (90) days’ written notice
of such Tax Change Acceleration. No Prepayment Consideration shall be payable
solely in connection with a Tax Change Acceleration.
     (b) Neither Borrower nor Grantor shall claim or demand or be entitled to
any credit or credits on account of the Secured Obligations for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Security Instrument or the Secured Obligations. If such claim, credit or
deduction shall be required by law, Lender shall have the option, by written
notice of not less than ninety (90) days, to declare the Secured Obligations
immediately due and payable.
     (c) If at any time the United States of America, any State thereof or any
subdivision of any such State or other governmental authorities shall require
revenue or other stamps to be affixed to the Indemnity Guaranty, this Security
Instrument, or any of the Loan Documents or impose any other tax or charge on
the same, Grantor (or Borrower, as applicable) shall pay for the same, with
interest and penalties thereon, if any.
          SECTION 7.4. ESTOPPEL CERTIFICATES.
     (a) Within ten days after any request by Lender, Grantor shall furnish
Lender or any proposed assignee of the Secured Obligations with a statement,
duly acknowledged and certified, setting forth (i) the original principal amount
of the Secured Obligations, (ii) the unpaid principal amount of the Secured
Obligations, (iii) the rate of interest of the Secured Obligations, (iv) the
terms of payment and Maturity Date, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, there
are no Events of Default under this Security Instrument or any of the other Loan
Documents to which Grantor is a party, (vii) that the Loan Documents to which
Grantor is a party are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof, (ix) that all Leases are
in full force and effect and (provided the Property is not a residential
multifamily property) have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the best knowledge of Grantor,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Grantor under each Lease
and that such amounts are consistent with the amounts required under each Lease,
and (xiii) as to any other matters reasonably requested by Lender and reasonably
related to the Leases, the obligations secured hereby, the Property or this
Security Instrument.

40



--------------------------------------------------------------------------------



 



     (b) Within fifteen (15) days after any request by Lender, Grantor shall
furnish Lender with duly executed estoppel certificates from any one or more
lessees as required by Lender attesting to such facts regarding any Lease as
Lender, may reasonably require, including attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that none of the Rents have been paid more than one month in advance,
except as security, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease. Notwithstanding
the foregoing, if the terms of any Lease do not require the lessee to deliver an
estoppel certificate upon request, Grantor agrees that it shall use its
commercially reasonable best efforts to deliver to Lender, promptly upon
request, such an estoppel certificate with respect to such Lease. In the case of
estoppel certificates regarding the HGSI Lease, such estoppel certificates shall
be in the same form as submitted to Lender in connection with the execution of
this Security Instrument.
          SECTION 7.5. REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the
Indemnity Guaranty, or any Loan Document to which Grantor is a party that is not
of public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Indemnity Guaranty or Loan Document, Grantor shall issue or
shall cause in lieu thereof, a replacement Indemnity Guaranty or Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Indemnity Guaranty,
or Loan Document in the same principal amount thereof and otherwise of like
tenor.
          SECTION 7.6. AMENDED FINANCING STATEMENTS. Grantor hereby authorizes
Lender to file or caused to be filed any financing statement or financing
statement change that Lender deems reasonably necessary or desirable to
establish or maintain the validity, perfection and priority of the security
interest granted herein.
ARTICLE 8 — DUE ON SALE/ENCUMBRANCE/CHANGE IN GRANTOR
          SECTION 8.1. NO SALE/ENCUMBRANCE/CHANGE OF OWNERSHIP WITHOUT CONSENT.
     (a) Except as otherwise expressly provided in this Security Instrument,
Grantor shall not cause or permit any of the following (each a “Prohibited
Transfer”) to occur without the prior written consent of Lender in each
instance: the voluntary or involuntary sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, grant of any options with respect to,
or any other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest (each a “Sale or
Encumbrance”) of (1) the Property (provided that (a) the Option Agreement dated
May 1, 2006 with HGSI (the “HGSI Option Agreement”) shall not be deemed a
Prohibited Transfer, provided, however, the conveyance of any portion of the
Property pursuant thereto, shall be a Prohibited Transfer which shall require
Lender’s prior consent, (b) the conveyance of a portion of the Future
Development Parcel (the “University Parcel”) to the University of Maryland or
its affiliate or assignee pursuant to the option contained in that certain Real
Estate Contract by and between Travilah Park Development Corporation and Grantor
(as successor in interest to HGSI) dated as of May

41



--------------------------------------------------------------------------------



 



8, 2001 (the “University of Maryland Option”), shall not be deemed a Prohibited
Transfer, and (c) the conveyance of the Future Development Parcel to one of
Grantor’s affiliates pursuant to Section 2 of Exhibit C, shall not be deemed a
Prohibited Transfer), other than pursuant to Leases of space in the Improvements
to tenants in accordance with the provisions of Section 3.7, or (2) permit a
Sale or Encumbrance of an interest in Grantor, or any shareholder, partner,
member or non-member manager, or any direct or indirect legal or beneficial
owner of Grantor or any manager of Grantor (each a “Restricted Party”). A
Prohibited Transfer shall include (i) an installment sales agreement wherein
Grantor agrees to sell the Property or any part thereof for a price to be paid
in installments; (ii) an agreement by Grantor leasing all or a substantial part
of the Property for other than actual occupancy by a space tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
Grantor’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or
Encumbrance of such corporation’s stock or the creation or issuance of new stock
in one or a series of transactions; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Encumbrance
of the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member, non-member manager (or any member)
or the Sale or Encumbrance of the membership interest of a managing member or
any member or any profits or proceeds relating to such membership interest, or
the Sale or Encumbrance of non-managing membership interests or the creation or
issuance of new non-managing membership interests, (vi) if a Restricted Party is
a trust or nominee trust, any merger, consolidation or the Sale or Encumbrance
of the legal or beneficial interest in a Restricted Party or the creation or
issuance of new legal or beneficial interests; or (vii) the removal or the
resignation of any manager (including any manager in which Grantor has, directly
or indirectly, any legal, beneficial or economic interest other than in
accordance with Section 5.18). Notwithstanding the foregoing, in no event shall
this Section 8.1 restrict the sale, encumbrance or other transfer of the Future
Development Parcel from and after the Release, and in no event shall a Release
effected pursuant to Exhibit C be deemed a Prohibited Transfer or otherwise made
subject to the provisions of this Article 8.
     (b) Notwithstanding the provisions of Sections 8.1(a), each of the
following shall not be deemed to be a Prohibited Transfer: (1) any merger or
consolidation of BioMed Realty Trust, Inc. (the “REIT”) or Sale or Encumbrance
of securities of the REIT, so long as BioMed Realty, L.P.’s (the “Partnership”)
sole general partner continues to be the REIT; (2) any merger or consolidation
of the Partnership or Sale or Encumbrance of the REIT’s partnership interests in
the Partnership, so long as the REIT’s stockholders have approved of such
merger, consolidation or Sale or Encumbrance in accordance with the laws of the
State of organization of the REIT; (3) a transfer by devise or descent or by
operation of law upon the death of a member, partner or shareholder of a
Restricted Party; and (4) any Sale or Encumbrance, in one or a series of
transactions, of not more than forty-nine percent (49%) of the stock or
membership interests (as the case may be) in a Restricted Party, provided,
however: (i) BMR-Shady

42



--------------------------------------------------------------------------------



 



Grove Holdings LLC shall at all times own 100% of the membership interests in
Grantor and the Partnership shall own 100% of BMR-Shady Grove Holdings LLC, and
(ii) no such transfers shall result in a change in “Control” in the Restricted
Party. For the purpose of this Article 8, “Control” shall mean the power to
direct the management and policies of a Restricted Party, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise.
          SECTION 8.2. CONDITIONS TO LENDER’S CONSENT.
     (a) Without limiting Lender’s discretion to approve or disapprove any
request from Grantor for the approval of a Prohibited Transfer, Lender shall
condition its consent to any approval of a Prohibited Transfer upon the
satisfaction of the following minimum conditions:
     (i) Lender has received Grantor’s written request for the transfer;
     (ii) no Event of Default has occurred and is continuing;
     (iii) Grantor has paid a deposit in the amount of $5,000 (the “Application
Deposit.”) The Application Deposit shall be applied towards the legal fees and
expenses incurred by Lender in connection with such request for a transfer;
     (iv) Lender has reasonably determined that the credit check, and UCC,
bankruptcy, judgment and litigation searches with respect to the proposed new
owner/assignee (the “New Grantor”) and the new borrower (the “New Borrower”) are
acceptable; provided, however, the requirements of this Section 8.2(iv) shall
not apply to an entity which is owned by BioMed Realty, L.P. whether through one
or more entities;
     (v) Lender has reasonably determined that the Property has suffered no
material deterioration of its financial condition, cash flow, operating income,
physical condition, management and operation;
     (vi) Grantor remits to Lender a fee (the “Transfer Fee”) in the amount of
twenty-five basis points (.25%) of the outstanding principal balance of the
Secured Obligations as of the date such transfer is consummated for the first
Prohibited Transfer and fifty basis points (.50%) of the outstanding principal
of the Secured Obligations as of the date of a second Prohibited Transfer;
provided that no Transfer Fee shall be due in connection with a Prohibited
Transfer approved under this Section 8.2 to an entity which is owned by BioMed
Realty, L.P. whether through one or more entities provided that all of the other
requirements of this Section 8.2 must be satisfied;
     (vii) New Grantor and New Borrower have executed and delivered such
documentation and agreements evidencing the transfer and, the assumption of the
Indemnity Guaranty, the Secured Obligations and the Loan Documents to which
Grantor is a party, and with respect to the New Borrower, the assumption of the

43



--------------------------------------------------------------------------------



 



Debt and the Loan Documents to which Borrower is a party, as may be required by
Lender, including a release of Lender, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the Loan Documents through and including the date of the closing of the
transfer, and an indemnification with respect thereto. All such documentation
shall be in form and substance reasonably satisfactory to Lender;
     (viii) A person or entity associated with New Grantor approved by Lender in
its reasonable discretion (a “New Guarantor”) agrees to be liable for the
obligations of the current guarantor or indemnitor under the Key Principal
Guaranty, the Indemnity Agreement and the Environmental Indemnity Agreement by
executing a new guaranty, indemnity agreement and environmental indemnity
agreement in substantially similar form to any such existing agreements, Lender
shall release Grantor from its obligations arising under the Loan Documents on
and after the date of such new guaranty, indemnity agreement, and environmental
indemnity agreement, and any current guarantor from its obligations under any
guaranty or environmental indemnity agreement as to acts or events or omissions
occurring or obligations arising after the date of the assumption, provided
however such release shall not apply to any acts or events or omissions which
occurred prior to the date of the assumption of the Secured Obligations, whether
or not the effects of or damages from such acts or events or omissions are
apparent or ascertainable as of the date of such assumption;
     (ix) Lender has reasonably determined that New Grantor is in compliance
with the covenants set forth in this Security Instrument, including the
covenants in Section 4.3 hereof and the New Borrower is in compliance with the
special purpose entity covenants in the Borrower’s Certificate and Agreement;
     (x) Grantor has delivered to Lender, without any cost or expense to Lender,
such endorsements to Lender’s title insurance policy, hazard insurance
endorsements or certificates and other similar materials as Lender may deem
necessary, all in form and substance reasonably satisfactory to Lender,
including an endorsement or endorsements to the title insurance policy insuring
the lien of this Security Instrument, extending the effective date of such
policy to the date of execution and delivery (or, if later, of recording) of the
assumption agreement, with no additional exceptions added to such policy other
than those which have been previously approved by Lender in its reasonable
discretion and insuring that fee simple title to the Property is vested in the
New Grantor;
     (xi) New Grantor, New Guarantor and New Borrower have furnished, all
documents evidencing each such party’s capacity and good standing, and the
qualification of the signers to execute any assumption or other agreement, which
papers shall include certified copies of all documents relating to the
organization and formation of New Grantor, New Guarantor and New Borrower and
the entities, which are partners or members, as applicable, of New Grantor, New
Guarantor, and New Borrower;

44



--------------------------------------------------------------------------------



 



     (xii) Grantor has reimbursed Lender for all reasonable costs and expenses
incurred by Lender in connection with such transfer (including but not limited
to title and UCC searches, credit checks and reasonable attorney’s fees),
whether or not any requested transfer is approved or consummated; and
     (xiii) New Grantor, New Guarantor, and New Borrower have delivered or
caused to be delivered such other documents and instruments, including legal
opinions, as Lender shall reasonably require, including, if required by any
pooling and servicing agreement following a securitization or otherwise deemed
necessary or desirable by Lender, the prior written confirmation by each
applicable Rating Agency of the proposed transfer.
     (b) All reasonable expenses incurred by Lender shall be payable by Grantor
whether or not Lender consents to the Prohibited Transfer. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Secured Obligations
immediately due and payable upon a Prohibited Transfer which requires Lender’s
prior written consent. This provision shall apply to every Prohibited Transfer
under Section 8.2, whether or not Lender has consented to any previous
Prohibited Transfer.
ARTICLE 9 — PREPAYMENT; DEFEASANCE
     The Debt may be prepaid or defeased only in accordance with the terms of
the Note. If Borrower has the right to prepay the Loan pursuant to the terms of
the Note, Lender shall only be obligated to release the lien of this Security
Instrument if the Secured Obligations have been paid in full, including the
payment of any Prepayment Consideration, and the Indemnity Guaranty has been
canceled in its entirety. If Grantor has the right to cause the Property to be
released from the lien of the Security Instrument and the other Loan Documents
pursuant to a Defeasance, Lender shall only be obligated to release the lien of
this Security Instrument if the Defeasance has been consummated in accordance
with the terms of the Note and the Secured Obligations have been paid in full.
ARTICLE 10 — DEFAULT
          SECTION 10.1. EVENTS OF DEFAULT. Grantor acknowledges that Lender has
relied upon all of the terms, covenants or conditions of the Indemnity Guaranty,
this Security Instrument and the other Loan Documents in making the Loan to
Borrower and in accepting the Indemnity Guaranty, and that the breach of or
default in any such term, covenant and condition may result in the acceleration
of the Secured Obligations and the exercise of Lender’s remedies hereunder and
under the other Loan Documents. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under the Indemnity
Guaranty, this Security Instrument and each of the other Loan Documents:
     (a) Except for costs and expenses referenced in Section 10.1(b), Grantor
fails to make the full and punctual payment when due under the Indemnity
Agreement, this Security Instrument or any other Loan Document executed by
Grantor, in each instance within five (5) days after the date on which such
payment is due;

45



--------------------------------------------------------------------------------



 



     (b) Grantor fails to make full and punctual payment of any cost and
expenses due hereunder or under the Indemnity Guaranty or any other Loan
Document executed by Grantor (other than any payment described in subclauses
(a), which failure is not cured on or before the fifth (5th) day after Lender’s
written notice that such payment is required);
     (c) Grantor fails to make or cause to be made, the full and punctual
payment of Taxes as required hereby;
     (d) Grantor fails to make or cause to be made, the full and punctual
payment of Other Charges as required hereby, which failure is not cured on or
before the tenth (10th) day on which such payment is due;
     (e) Grantor fails to keep the Policies in full force and effect, or fails
within five (5) Business Days after notice to promptly deliver copies thereof to
Lender upon request;
     (f) if Grantor violates Section 4.3, or a Prohibited Transfer occurs in
violation of the provisions of Article 8;
     (g) if any representation or warranty of Grantor in any guaranty or in any
certificate, report, financial statement or other instrument or document
prepared by or on behalf of Grantor and furnished to Lender shall have been
false or misleading in any material respect when made, provided no Event of
Default shall occur pursuant hereto if within thirty (30) days of the date in
which Grantor receives notice of such false or misleading statement, Grantor
shall eliminate or otherwise address to the satisfaction of Lender any material
adverse effects relating to such false or misleading statement;
     (h) if (i) Grantor shall make an assignment for the benefit of creditors or
Grantor is not paying its debts as and when the same become due; Grantor shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Grantor shall make an assignment for the
benefit of its creditors; or (ii) there shall be commenced against Grantor, any
case, proceeding or other action of a nature referred to in clause (i) above
which is not dismissed or stayed within sixty (60) days; or (iii) there shall be
commenced against Grantor, any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which is not dismissed or stayed within
sixty (60) days; or (iv) Grantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Grantor shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due;

46



--------------------------------------------------------------------------------



 



     (i) any exercise by the holder of any other deed of trust or security
agreement covering any part of the Property whether it be superior or junior in
priority to this Security Instrument (it not being implied by this clause that
any such encumbrance will be permitted);
     (j) the Property becomes subject to any mechanic’s, materialman’s or other
lien (other than a lien for local real estate taxes and assessments not then due
and payable), and such lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) calendar days, such thirty
(30) day period shall be extended for so long as it shall be required for
Grantor in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of ninety (90) days;
     (k) the occurrence of an Event of Default under the Indemnity Guaranty or
any other Loan Document to which Grantor is a party (as “Event of Default” is
defined in such Loan Document);
     (l) if a Non-Consolidation Opinion was required in connection with the
Loan, any of the assumptions contained in the non-consolidation opinion were not
true and correct as of the date of such opinion; or
     (m) any breach or default hereunder by Grantor (including breach of or
default under any covenant herein), other than a default or breach set forth in
any of Sections 10.1(a) through (k), if such breach or default is not cured
within thirty (30) days after written notice from Lender to Grantor (provided
that Grantor shall not be entitled to a cure period hereunder if such breach or
default is not capable of being cured), provided however that (i) if such breach
or default cannot reasonably be cured within such thirty (30) day period
(including on account of cure periods afforded tenants under any Lease), and
(ii) Grantor is diligently and expeditiously proceeding to cure the same, such
thirty (30) day period shall be extended for so long as it shall require Grantor
in the exercise of due diligence to cure such default, it being agreed that no
such extension shall be for a period in excess of one hundred twenty (120) days,
unless, only in the case of cures that require construction or remedial work,
such cure cannot with diligence be completed within such one hundred twenty
(120) day period, in which case such period shall be extended for an additional
one hundred twenty (120) days or such longer period as Lender shall reasonably
determine.
ARTICLE 11 — RIGHTS AND REMEDIES
          SECTION 11.1. REMEDIES. Upon the occurrence and during the continuance
of any Event of Default, Grantor agrees that Lender may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Grantor and in and to the Property, including the following
actions, each of which may be pursued concurrently or otherwise, without notice
or demand, at such time and in such order as Lender may determine, without
impairing or otherwise affecting the other rights and remedies of Lender:

47



--------------------------------------------------------------------------------



 



     (a) declare the entire unpaid Secured Obligations secured by the Indemnity
Guaranty and this Security Instrument to be immediately due and payable;
     (b) institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law in
which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
     (c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for Secured Obligations then due and
payable, but such proceeding shall not affect the continuing lien and security
interest of this Security Instrument for the balance of the Secured Obligations
not then due, which shall remain unimpaired and without loss of priority;
     (d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Grantor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entity or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;
     (e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Indemnity Guaranty, this Security Instrument or in the Loan Documents;
     (f) recover judgment on the Indemnity Guaranty either before, during or
after any proceedings for the enforcement of this Security Instrument or the
Loan Documents;
     (g) apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property on an ex parte basis (any required notice of such
appointment or any proceeding to appoint the same being hereby expressly waived)
and without regard for the adequacy of the security for the Indemnity Guaranty
and this Security Instrument and without regard for the solvency of Grantor or
of any person, firm or other entity liable for the payment of the Indemnity
Guaranty and this Security Instrument or any other Secured Obligations;
     (h) subject to any applicable law, the license granted to Grantor under
Section 1.2 shall automatically be revoked and Lender may enter into or upon the
Property (subject to any rights of tenants under the Leases and the rights of
the University of Maryland under the Right of Entry Agreement dated October 14,
2005, as amended by that certain Amendment to Right of Entry Agreement dated as
of November 17, 2005 by and between the University of Maryland and Traville LLC
(as amended, the “Right of Entry Agreement”)), either personally or by its
agents, nominees or attorneys and dispossess Grantor and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Grantor and its agents or servants wholly therefrom, and take possession of all
books, records and accounts relating thereto and Grantor agrees to surrender
possession of the Property and of such books, records and accounts to

48



--------------------------------------------------------------------------------



 



Lender upon demand, and thereupon Lender may (i) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Property and conduct the business thereat; (ii) complete any construction on
the Property in such manner and form as Lender deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Grantor with respect to the
Property, whether in the name of Grantor or otherwise, including the right to
make, cancel, enforce or modify Leases, obtain and evict tenants, and demand,
sue for, collect and receive all Rents of the Property and every part thereof;
(v) require Grantor to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Grantor;
(vi) require Grantor to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Grantor may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Secured Obligations, in such order, priority and
proportions as Lender shall deem appropriate after deducting therefrom all
expenses (including attorneys’ fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, insurance
and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and
employees;
     (i) exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including (i) the right to take
possession of the Personal Property or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Personal Property, and (ii) request Grantor at its expense to assemble
the Personal Property and make it available to Lender at a convenient place
acceptable to Lender. Any notice of sale, disposition or other intended action
by Lender with respect to the Personal Property sent to Grantor in accordance
with the provisions hereof at least ten (10) days prior to such action, shall
constitute reasonable notice to Grantor;
     (j) apply any sums then deposited in the Impound Account and any other sums
held in escrow or otherwise by Lender in accordance with the terms of this
Security Instrument or any Loan Document to which Grantor is a party to the
payment of the following items in any order that Lender may determine:
     (i) Taxes and Other Charges;
     (ii) Insurance Premiums;
     (iii) Interest on the unpaid principal balance of the Secured Obligations;
     (iv) amortization of the unpaid principal balance of the Secured
Obligations; and all other sums payable pursuant to the Indemnity Guaranty, this
Security Instrument and the Loan Documents to which Grantor is a party,
including advances made by Lender pursuant to the terms of this Security
Instrument;

49



--------------------------------------------------------------------------------



 



     (k) surrender the Policies maintained pursuant to Article 3 hereof, collect
the unearned Insurance Premiums and apply such sums as a credit to the Secured
Obligations in such priority and proportion as Lender shall deem proper, and in
connection therewith, Grantor hereby appoints Lender as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Grantor to collect such Insurance Premiums;
     (l) apply the undisbursed balance of any Net Proceeds or any Net Proceeds
Deficiency deposit, together with interest thereon, to the payment of the
Secured Obligations in such order, priority and proportions as Lender shall deem
to be appropriate in its discretion;
     (m) prohibit Grantor and anyone claiming for or through Grantor from making
use of or withdrawing any sums from any lockbox, escrow or similar account; or
     (n) pursue such other remedies as Lender may have under any of the Loan
Documents or applicable law.
     Grantor agrees that if Lender accelerates the whole or any part of the
principal sum evidenced by the Note and/or guaranteed by the Indemnity Guaranty
after the occurrence and during the continuance of an Event of Default, or
applies any proceeds as if such application had been made as a result of such
acceleration pursuant to the provisions hereof, then unless and until Lender
subsequently waives such Event of Default in writing or unless such
reinstatement is required by applicable law, Grantor waives any right to prepay
the principal sum guaranteed by the Indemnity Guaranty in whole or in part
without premium.
     Grantor, in accordance with the provisions of the General Laws of the State
of Maryland, the Maryland Rules of Procedure, or any other general or local laws
of the State of Maryland relating to mortgages and deeds of trusts, including
any amendments, supplements, or additions thereto, does hereby: (1) declare its
assent to the passing of a decree for the sale of the Property at any time after
the recording of this Security Instrument, such sale to take place after the
occurrence and during the continuance of an Event of Default, as herein
provided; (2) authorize the Trustees or its duly authorized attorney, after any
such default shall have occurred, to sell the Property. Such sale may be of the
Property as a whole and it shall not be the duty of the party selling to sell
the same in parts or in lots but such party may do so. The sale shall be made
after publishing notice of time, place and terms of sale at least once a week
for three (3) successive weeks, the first publication shall be given not less
than 15 days prior to sale and the last publication not more than one (1) week
prior to sale, in a newspaper of general circulation in the county where the
foreclosure action is pending. The party selling shall also give such other
notice as required by law and as he may deem expedient; and the terms of the
sale may be all cash on ratification of the sale or such other terms as the
party selling may deem expedient.
     Trustee may postpone such sale from time to time by giving notice of such
postponement in the same manner in which any original notice of sale was given
or by an announcement or proclamation made to the persons assembled at the time
and place previously appointed and noticed for such sale or postponed sale, and
on the date of such sale or the date to which such sale may have been postponed
Trustee may sell the Property to the highest bidder. Lender or its agents may
bid and purchase at such sale. Trustee in conducting said sale may act either in

50



--------------------------------------------------------------------------------



 



person or through the agency of an auctioneer and may establish as one of the
conditions of such sale that all bids and payments for said Property be made in
cash. In addition to the foregoing, the Trustee is hereby authorized to disclose
in any public notice of sale that such sale of the Property shall be made
subject to one or more of the tenancies entered into subsequent to the recording
of this Security Instrument, or otherwise subordinated thereto, in accordance
with the provisions of Section 7 — 105(f)(2) of the Real Property Article of the
Maryland Code, as may be amended from time to time.
     Upon such sale, Trustee shall make, execute, and after due payment is made,
deliver to the purchaser or purchasers a deed or deeds for the Security
Instrument or part thereof sold. On any sale of the Property hereunder, whether
under the above assent to a decree or under the above power of sale or
otherwise, the proceeds of sale shall be applied as follows: first to the
payment of all expenses incident to the sale, including attorneys’ fees and
costs rendered to the Trustee in connection with its duties hereunder and any
commission due any auctioneer which calls the sale (not to exceed the maximum
amount permitted by law or rule); and also a commission to the party making the
sale equal to the lesser of (i) 2.5% of the successful bid amount, or (ii) the
commission allowed Trustees for making sales of property under a decree of court
of equity in the State of Maryland; second, to the payment of all claims of
Lender hereunder, whether the same shall have been matured or not including
interest thereon until final ratification of the auditor’s report; and third,
the balance, if any, to Grantor. It is agreed that half of the above commissions
and all of the above costs and expenses shall be paid by Grantor in the event
the mortgage debt is paid in full after any advertisement of the Property but
before any sale thereof.
     In the event of such a sale of the Property or any part thereof and the
execution of a deed or deeds therefor under these trusts, any recital therein of
the occurrence of an Event of Default or of the giving or recording of any
notice or demand by Trustee or Lender regarding such sale shall be conclusive
proof thereof, and the receipt of the purchase money recited therein shall fully
discharge the purchaser from any obligation for the proper application of the
proceeds of sale in accordance with these trusts.
     In the event of a sale, by foreclosure, power of sale, or otherwise, of
less than all of the Property, this Security Instrument shall continue as a lien
and security interest on the remaining portion of the Property unimpaired and
without loss of priority. Notwithstanding the provisions of this Section 11.1 to
the contrary, if any Event of Default as described in Subsection 10.1(h)(i) or
(ii) shall occur, the entire unpaid indebtedness secured by the Indemnity
Guaranty and Grantor’s obligations under this Security Instrument and the other
Loan Documents shall be automatically due and payable, without any further
notice, demand or other action by Lender.
          SECTION 11.2. APPLICATION OF PROCEEDS IN CONNECTION WITH EXERCISE OF
RIGHTS AND REMEDIES. The purchase money proceeds and avails of any disposition
of the Property, or any part thereof, or any other sums collected by Lender
pursuant to the Indemnity Guaranty, this Security Instrument or the Loan
Documents, may be applied by Lender to the payment of the Secured Obligations in
such priority and proportions as Lender in its discretion shall deem proper.

51



--------------------------------------------------------------------------------



 



          SECTION 11.3. LENDER RIGHT TO CURE DEFAULTS. Upon the occurrence of
any Event of Default, and while such Event of Default is continuing Lender may,
but without any obligation to do so and without notice to or demand on Grantor
and without releasing Grantor from any obligation hereunder, cure the same in
such manner and to such extent as Lender may deem necessary to protect the
security hereof. Subject to any rights of tenants under the Leases and the
rights of the University of Maryland under the Right of Entry Agreement, Lender
is authorized to enter upon the Property for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Property or to foreclose this Security Instrument or collect the Secured
Obligations, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this
Section 11.3, shall constitute a portion of the indebtedness secured by the
Indemnity Guaranty and Grantor’s obligations under this Security Instrument and
the other Loan Documents and shall be due and payable to Lender upon demand. All
such costs and expenses incurred by Lender in remedying such Event of Default or
in appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Lender that such
cost or expense was incurred to the date of payment to Lender. All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Secured Obligations
and shall be immediately due and payable upon demand by Lender therefor.
          SECTION 11.4. ACTIONS AND PROCEEDINGS. After the occurrence and during
the continuance of an Event of Default, Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Grantor, that
Lender, in its discretion, decides should be brought to protect its interest in
the Property.
          SECTION 11.5. RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have
the right from time to time to take action to recover any sum or sums that
constitute a part of the Secured Obligations as the same become due, without
regard to whether or not the balance of the Secured Obligations shall be due,
and without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Grantor existing
at the time such earlier action was commenced.
          SECTION 11.6. EXAMINATION OF BOOKS AND RECORDS. Lender, its agents,
accountants and attorneys shall have the right upon prior written notice to
examine the records, books, management and other papers Borrower or Grantor
which reflect upon their financial condition, at the Property or at the office
where the books and records are located. Lender and its agents shall have the
right upon notice to make copies and extracts from the foregoing records and
other papers. In addition, Lender, its agents, accountants and attorneys shall
have the right to examine and audit the books and records of Grantor pertaining
to the income, expenses and operation of the Property during reasonable business
hours at any office where the books and records are located. Unless an Event of
Default shall have occurred and be continuing, Lender shall exercise its rights
under this Section 11.6 once per calendar year.
          SECTION 11.7. OTHER RIGHTS, ETC.

52



--------------------------------------------------------------------------------



 



     (a) The failure of Lender to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Security
Instrument. Grantor shall not be relieved of Grantor’s obligations hereunder by
reason of (i) the failure of Lender to comply with any request of Grantor to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Indemnity Guaranty or the Loan Documents,
(ii) the release, regardless of consideration, of the whole or any part of the
Property, or of any person liable for the Secured Obligations or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Secured
Obligations.
     (b) It is agreed that the risk of loss or damage to the Property is on
Grantor, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.
     (c) Lender may resort for the payment of the Secured Obligations to any
other security held by Lender in such order and manner as Lender, in its
discretion, may elect. Lender may take action to recover the Secured
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Lender thereafter to foreclose this Security
Instrument. The rights of Lender under this Security Instrument shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.
          SECTION 11.8. LENDER RIGHT TO RELEASE. Lender may release any portion
of the Property or any portion of the Secured Obligations for such consideration
as Lender may require without, as to the remainder of the Property or the
Secured Obligations, in any way impairing or affecting the lien or priority of
this Security Instrument, or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by Lender for such release, and may accept by assignment, pledge or
otherwise any other property in place thereof as Lender may require without
being accountable for so doing to any other lienholder. This Security Instrument
shall continue as a lien and security interest in the remaining portion of the
Property.
          SECTION 11.9. RIGHT OF ENTRY. Subject to the right of tenants under
Leases and the rights of the University of Maryland under the Right of Entry
Agreement, Lender and its agents shall have the right upon prior written notice
to enter and inspect the Property at all reasonable times upon notice to
Grantor.
          SECTION 11.10. RIGHTS PERTAINING TO SALES. The following provisions
shall, to the extent permitted by law, apply to any sale or sales of all or any
portion of the Property under or by virtue of this Security Instrument, whether
under any power of sale

53



--------------------------------------------------------------------------------



 




herein granted or by virtue of judicial proceedings or of a judgment or decree
of foreclosure and sale:
     (a) Trustee (for purposes of this Subsection 11.10 only, the term “Trustee”
shall be interpreted to include any public officer or other person having the
responsibility to conduct any sale of all or part of the Property pursuant to
this Security Instrument) may conduct any number of sales from time to time. The
power of sale shall not be exhausted by any one or more of such sales as to any
part of the Property that has not been sold or by any sale that is not completed
or is defective until the Secured Obligations have been paid in full.
     (b) Any sale may be postponed or adjourned by public announcement at the
time and place appointed for such sale or for such postponed or adjourned sale,
and such sale may be completed at the time and place so announced without
further notice.
     (c) Lender is hereby appointed the true and lawful attorney-in-fact of
Grantor, which appointment is irrevocable and shall be deemed to be coupled with
an interest, in Grantor’s name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Property and rights so sold, and
for that purpose Lender may execute all necessary instruments to accomplish the
same, and may substitute one or more persons with like power, and Grantor hereby
ratifies and confirms all that said attorney or such substitute or substitutes
shall lawfully do by virtue thereof. Nevertheless, Grantor, if requested by
Lender, shall ratify and confirm any such sale or sales by executing and
delivering to Lender or such purchaser or purchasers, as applicable, all such
instruments as may be advisable, in Lender’s judgment, for the purposes
designated in such request.
     (d) Any and all statements of fact or other recitals made in any of the
instruments referred to in Subsection 11.10(c) given by Lender concerning
nonpayment of the Secured Obligations, occurrence of any Event of Default, any
declaration by Lender that all or any of the Secured Obligations is due and
payable, any request to sell, any representation that notice of time, place and
terms of sale and property or rights to be sold was duly given, or that any
other act or thing was duly done by Lender, shall be taken as prima facie
evidence of the truth of the facts so stated and recited absent manifest error.
     (e) The receipt by Trustee of the purchase money paid at any such sale, or
the receipt of any other person authorized to give the same, shall be sufficient
discharge therefor to any purchaser of any property or rights sold as aforesaid,
and no purchaser, or its representatives, grantees or assigns, after paying such
purchase price and receiving such receipt, shall be bound to see to the
application of such purchase price or any part thereof upon or for any trust or
purpose of this Security Instrument or, in any manner whatsoever, be answerable
for any loss, misapplication or non-application of any such purchase money, or
part thereof, or be bound to inquire as to the authorization, necessity,
expediency or regularity of any such sale.
     (f) Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Grantor in and to

54



--------------------------------------------------------------------------------



 



the properties and rights so sold, and shall be a perpetual bar both at law and
in equity against Grantor and any and all persons claiming or who may claim the
same, or any part thereof, by, through or under Grantor to the fullest extent
permitted by applicable law.
     (g) Upon any such sale or sales, Lender may bid for and acquire the
Property and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the Secured Obligations the amount of the
bid made therefor, after deducting therefrom the expenses of the sale, the cost
of any enforcement proceeding hereunder and any other sums that Lender is
authorized to charge to Grantor under the terms of the Indemnity Guaranty, this
Security Instrument, or any other Loan Document to which Grantor is a party to
the extent necessary to satisfy such bid.
     (h) If Grantor, or any person claiming by, through or under Grantor, shall
transfer or refuse or fail to surrender possession of the Property after any
sale thereof, then Grantor or such person shall be deemed a tenant at sufferance
of the purchaser at such sale, subject to eviction by means of unlawful detainer
proceedings or other appropriate proceedings, and to any other right or remedy
available hereunder or under applicable law.
     (i) Upon any such sale, it shall not be necessary for Trustee, Lender or
any public officer acting under execution or order of court to have present or
constructively in its possession any or all of the Property.
     (j) In the event of any sale referred to in this Section 11.10, the entire
Secured Obligations, if not previously due and payable, immediately thereupon
shall, notwithstanding anything to the contrary in any other Loan Document,
become due and payable.
     (k) This instrument shall be effective as a mortgage. If a sale hereunder
shall be commenced by Trustee, Lender may, at any time before the sale of the
Property, direct the Trustee to abandon the sale, and may institute suit for the
collection of the Secured Obligations or part thereof and for the foreclosure of
this Security Instrument. If Lender shall institute suit for the collection of
the Secured Obligations part thereof, and for the foreclosure of this Security
Instrument, Lender may at any time before the entry of final judgment in said
suit dismiss the same (or part thereof) and direct the Trustee to sell the
Property in accordance with the provisions of this Security Instrument. Lender
may pursue its rights and remedies against any guarantor or other party liable
for any of the obligations in such a suit for foreclosure or by separate suit,
whether or not the Trustee is also pursuing a sale under the terms hereof.
          SECTION 11.11. RIGHT TO RELEASE INFORMATION. Following the occurrence
and during the continuance of any Event of Default, Lender may forward to any
broker, prospective purchaser of the Property or the Loan, or other person or
entity all documents and information which Lender now has or may hereafter
acquire relating to the Secured Obligations, Grantor, the Property and any other
matter in connection with the Secured Obligations, whether furnished by Grantor
or otherwise, as Lender determines necessary or desirable in connection with
Lender’s rights under this Security Instrument. Grantor irrevocably

55



--------------------------------------------------------------------------------



 




waives any and all rights it may have to limit or prevent such disclosure,
including any right of privacy or any claims arising therefrom.
ARTICLE 12 — INDEMNIFICATION
          SECTION 12.1. GENERAL INDEMNIFICATION. Grantor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all claims, suits, liabilities
(including strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminution in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, or
punitive damages, of whatever kind or nature (including reasonable attorneys’
fees and other costs) (the “Losses”) imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following (but excluding in each case
Losses arising out of Indemnified Parties’ gross negligence or willful
misconduct): (a) ownership, servicing or administration of this Security
Instrument, the Property or any interest therein or the receipt of any Rents or
other income or proceeds from the Property; (b) any amendment to, or
restructuring of, the Secured Obligations, and the Indemnity Guaranty, this
Security Instrument, or any other Loan Document to which Grantor is a party;
(c) any and all lawful actions that may be taken by Lender in connection with
the enforcement of the provisions of this Security Instrument or the Indemnity
Guaranty or any other Loan Document to which Grantor is a party, whether or not
suit is filed in connection with same, or in connection with Grantor and/or any
member, partner, joint venturer or shareholder thereof becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding; (d) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (e) any use, nonuse or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Grantor to
perform or be in compliance with any of the terms of this Security Instrument;
(g) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (h) the failure
of any person to file timely with the Internal Revenue Service an accurate Form
1099-B, Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with the Security
Instrument, or to supply a copy thereof in a timely fashion to the recipient of
the proceeds of the transaction in connection with which this Security
Instrument is made; (i) any failure of the Property to be in material compliance
with any Applicable Laws; (j) any and all claims and demands whatsoever that may
be asserted against Lender by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease or otherwise; (k) any and all claims or demands by any
third parties; (l) the payment of any commission, charge or brokerage fee to
anyone which may be payable in connection with the funding of the Loan secured
by this Security Instrument; or (m) any misrepresentation made by Grantor in
this Security Instrument or other Loan Document.
     Any amounts payable to Lender by reason of the application of this
Article 12 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid,
and be secured by the Indemnity Agreement and this Security Instrument. The
obligations and liabilities of Grantor under this Article 12

56



--------------------------------------------------------------------------------



 



shall survive any termination, satisfaction, or assignment of this Security
Instrument and the exercise by Lender of any of its rights or remedies hereunder
including the acquisition of the Property by foreclosure or a conveyance in lieu
of foreclosure.
     As used in this Security Instrument, the term “Indemnified Parties” means
Lender and any person or entity who is or will have been involved in the
origination of this Loan, any person or entity who is or will have been involved
in the servicing of this Loan (whether or not such person or entity has any
ownership interest therein), any person or entity in whose name the encumbrance
created by this Security Instrument is or will have been recorded, persons and
entities who may hold or acquire or will have held a full or partial interest in
this Loan (including Investors or prospective Investors in the Securities (as
such terms are defined in Section 19.1 hereof), as well as custodians, trustees
and other fiduciaries who hold or have held a full or partial interest in this
Loan for the benefit of third parties) as well as the respective directors,
officers, shareholders, members, partners, employees, agents, attorneys,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in this loan or the
Property, whether during the term of the Secured Obligations or as a part of or
following a foreclosure of this Security Instrument and including any successors
by merger, consolidation or acquisition of all or a substantial portion of
Lender’s assets and business).
          SECTION 12.2. MORTGAGE AND/OR INTANGIBLE TAX. Grantor shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument or the Indemnity Guaranty.
          SECTION 12.3. ERISA INDEMNIFICATION. Grantor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including attorneys’
fees and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s discretion) that Lender may incur,
directly or indirectly, as a result of a default under Section 4.2 or 5.9,
except to the extent caused by the gross negligence or willful misconduct of
Indemnified Parties.
          SECTION 12.4. DUTY TO DEFEND, ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES. Upon written request by any Indemnified Party, Grantor shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals reasonably approved
by the Indemnified Parties. Notwithstanding the foregoing, any Indemnified
Parties may engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding. Upon demand, Grantor shall
pay or reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, accountants, financial advisors, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

57



--------------------------------------------------------------------------------



 



ARTICLE 13 — WAIVERS
          SECTION 13.1. WAIVER OF COUNTERCLAIM. Grantor hereby waives the right
to assert a counterclaim, other than a mandatory or compulsory counterclaim, in
any action or proceeding brought against it by Lender arising out of or in any
way connected with this Security Instrument, the Indemnity Guaranty, any of the
other Loan Documents executed by Grantor, or the Secured Obligations.
          SECTION 13.2. MARSHALLING AND OTHER MATTERS. Grantor hereby waives, to
the extent permitted by law, the benefit of all homestead, appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of or in connection with any
sale hereunder of the Property or any part thereof or any interest therein.
Further, Grantor hereby expressly waives any and all rights of redemption from
sale under any order or decree of foreclosure of this Security Instrument on
behalf of Grantor, and on behalf of each and every person acquiring any interest
in or title to the Property subsequent to the date of this Security Instrument
and on behalf of all persons to the extent permitted by Applicable Law, and
hereby waives any defense Grantor might assert or have by reason of Lender’s
failure to make any tenant or lessee of the Property a party defendant in any
foreclosure proceeding or action instituted by Lender.
          SECTION 13.3. WAIVER OF NOTICE. To the extent permitted by Applicable
Law, Grantor shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument
specifically and expressly provides for the giving of notice by Lender to
Grantor and except with respect to matters for which Lender is required by
Applicable Law to give notice, and Grantor hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Grantor.
          SECTION 13.4. WAIVER OF STATUTE OF LIMITATIONS. Grantor hereby
expressly waives and releases to the fullest extent permitted by law, the
pleading of any statute of limitations as a defense to payment of the Secured
Obligations or performance of its other obligations under this Security
Instrument.
          SECTION 13.5. WAIVER OF TRIAL BY JURY. GRANTOR AND LENDER HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE SECURED OBLIGATIONS, THE INDEMNITY
GUARANTY, THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT OR ANY ACTS OR
OMISSIONS OF GRANTOR OR LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH.
ARTICLE 14 — EXCULPATION
     To the extent of any conflict between the provisions of this Security
Instrument and Section 20 of the Note, the provisions of Section 20 of the Note
shall control.

58



--------------------------------------------------------------------------------



 



ARTICLE 15 — NOTICES
          SECTION 15.1. NOTICES. Any notice required or permitted to be given
hereunder must be in writing and given (a) by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; (b) by delivering the
same in person to such party; (c) by transmitting a facsimile copy to the
correct facsimile number of the intended recipient (with a second copy to be
sent to the intended recipient by any other means permitted under this
Section 15.1); or (d) by depositing the same into the custody of a nationally
recognized overnight delivery service addressed to the party to be notified. In
the event of mailing, notices shall be deemed effective three (3) days after
posting; in the event of overnight delivery, notices shall be deemed effective
on the next Business Day following deposit with the delivery service; in the
event of personal service or facsimile transmissions, notices shall be deemed
effective when delivered. For purposes of notice, the addresses of the parties
shall be as set forth in the Preamble to this Security Instrument. A copy of any
notice sent, transmitted or delivered to Lender shall also be delivered to
Cynthia M. Hajost, Esq., Ballard Spahr Andrews & Ingersoll, LLP, 601 13th
Street, Suite 1000 South, N.W., Washington, D.C. 20005, facsimile number:
(202) 626-9007. From time to time, either party may designate another address
than the address set forth in the Preamble by giving the other party no less
than ten (10) days advance notice of such change of address in accordance with
the notice provisions hereof.
     For purposes of this Subsection, “Business Day” shall mean a day on which
commercial banks are not authorized or required by law to close in the State in
which the Land is located.
ARTICLE 16 — APPLICABLE LAW
          SECTION 16.1. CHOICE OF LAW/JURISDICTION AND VENUE. This Security
Instrument shall be governed, construed, applied and enforced in accordance with
the laws of the State of Maryland without regard to the conflicts of law
provisions thereof (“Governing State”). Grantor and Lender hereby consent to
personal jurisdiction in the Governing State. JURISDICTION AND VENUE OF ANY
ACTION BROUGHT TO ENFORCE THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT TO
WHICH GRANTOR IS A PARTY OR ANY ACTION RELATING TO THE SECURED OBLIGATIONS
(“ACTION”) SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF APPROPRIATE
JURISDICTION LOCATED IN THE GOVERNING STATE. GRANTOR HEREBY CONSENT AND SUBMIT
TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE GOVERNING STATE AND OF
FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN CONNECTION WITH ANY ACTION AND
HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO
OBJECT TO JURISDICTION WITHIN SUCH GOVERNING STATE FOR PURPOSES OF ANY ACTION.
Grantor hereby waives and agrees not to assert, as a defense to any Action or a
motion to transfer venue of any Action, (i) any claim that it is not subject to
such jurisdiction, (ii) any claim that any Action may not be brought against it
or is not maintainable in those courts or that this Security Instrument may not
be enforced in or by those courts, or that it is exempt or immune from
execution, (iii) that the Action is brought in an inconvenient forum, or
(iv) that the venue for the Action is in any way improper.

59



--------------------------------------------------------------------------------



 




          SECTION 16.2. USURY LAWS. This Security Instrument and the Indemnity
Guaranty are subject to the express condition that at no time shall Grantor be
obligated or required to pay interest on the Secured Obligations at a rate which
could subject the holder of the Secured Obligations to either civil or criminal
liability as a result of being in excess of the maximum interest rate which
Grantor is permitted by applicable law to contract or agree to pay. If by the
terms of this Security Instrument or the Indemnity Guaranty, Grantor is at any
time required or obligated to pay interest on the Secured Obligations at a rate
in excess of such maximum rate, the rate of interest under the Secured
Obligations shall be deemed to be immediately reduced to such maximum rate and
the interest payable shall be computed at such maximum rate and all prior
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been payments in reduction of Secured Obligations. All sums paid
or agreed to be paid to Lender for the use, forbearance, or detention of the
Secured Obligations shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Secured Obligations until payment in full so that the rate or amount of
interest on account of the Secured Obligations does not exceed the maximum
lawful rate of interest from time to time in effect and applicable to the
Secured Obligations for so long as the Secured Obligations is outstanding.
          SECTION 16.3. PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers
and remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Applicable Law.
          SECTION 16.4. INAPPLICABLE PROVISION. If any term of this Security
Instrument or any application thereof shall be invalid or unenforceable, the
remainder of this Security Instrument and any other application of the term
shall not be affected thereby.
ARTICLE 17 — SECONDARY MARKET
          SECTION 17.1. TRANSFER OF LOAN. Lender may at any time, (a) sell,
transfer or assign the Indemnity Guaranty, this Security Instrument, and the
other Loan Documents (a “Loan Sale”), (b) any or all servicing rights with
respect thereto (“Servicing Rights Transfers”), (c) grant participations therein
(“Participations”), or (d) issue mortgage pass-through certificates or other
securities (“Securities”) evidencing a beneficial interest in a rated or unrated
public offering or private placement (a “Securitization”). Lender may forward to
each purchaser, transferee, assignee, servicer, participant, or investor
(including any broker or authorized representative thereof) in such Loan Sale,
Servicing Rights Transfers, Participations or Securities (collectively, the
“Investor”) or any of Fitch IBCA, Inc., Moody’s Investors Service, Inc. and
Standard & Poor’s Ratings Services, a Division of McGraw-Hill Companies, Inc. or
any successor thereto, and any other nationally recognized statistical rating
organization rating such Securities, each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information that Lender now has or
may hereafter acquire relating to the Secured Obligations, Grantor, Borrower,
the Property and any other matter relating to the Loan, whether furnished by
Grantor, Borrower or otherwise, as Lender reasonably determines necessary or
desirable. Grantor

60



--------------------------------------------------------------------------------



 



irrevocably waives any and all rights it may have to limit or prevent such
disclosure, including any right of privacy or any claims arising therefrom.
Lender shall pay all costs and expenses incurred in connection with any Loan
Sale, Servicing Rights Transfer, Participation or Securitization pursuant to
this Article 17.
          SECTION 17.2. SECONDARY MARKET TRANSACTIONS. Lender shall have the
right to engage in one or more Secondary Market Transactions (as hereinafter
defined) with respect to the Loan, and to structure and restructure all or any
part of the Loan, including in multiple tranches, as a wraparound loan, or for
inclusion in a “real estate mortgage investment conduit” (a “REMIC”) within the
meaning of Section 860D of the Internal Revenue Code of 1986, as amended, or
other Securitization. Without limitation, Lender shall have the right to cause
the Secured Obligations and the Security Instrument to be split into a first and
a second mortgage loan, or into one or more loans secured by mortgages in
whatever proportion Lender determines, and thereafter to engage in Secondary
Market Transactions with respect to all or any part of the indebtedness and loan
documentation. Grantor acknowledges that it is the intention of the parties that
all or a portion of the Loan will be securitized and that all or a portion of
the Loan will be rated by one or more Rating Agencies. Grantor further
acknowledges that additional structural modifications may be required to satisfy
issues raised by any Rating Agencies. As used herein, “Secondary Market
Transaction” means any of (i) the sale, assignment, or other transfer of all or
any portion of the Secured Obligations or the Loan Documents or any interest
therein to one or more Investors, (ii) the sale, assignment, or other transfer
of one or more participation interests in the Secured Obligations or Loan
Documents to one or more Investors, (iii) the transfer or deposit of all or any
portion of the Secured Obligations or Loan Documents to or with one or more
trusts or other entities which may sell certificates or other instruments to
Investors evidencing an ownership interest in the assets of such trust or the
right to receive income or proceeds therefrom or (iv) any other Securitization
backed in whole or in part by the Loan or any interest therein.
          SECTION 17.3. COOPERATION; LIMITATIONS. Grantor shall cooperate in
good faith with Lender in effecting any such restructuring or Secondary Market
Transaction. Such cooperation shall include executing and delivering such
amendments to the Loan Documents and the organizational documents of Grantor and
any constituent entities as Lender or any Rating Agency, purchaser; transferee,
assignee, trustee, servicer or potential Investor (the Rating Agencies and all
of the foregoing parties are herein collectively referred to as “Interested
Parties”) may request, provided however, that no such amendment shall modify
(i) the interest rate payable under the Secured Obligations (except as set forth
in Section 17.5); (ii) the stated maturity date of the Secured Obligations,
(iii) the amortization of the principal amount of the Secured Obligations,
(iv) any other material economic terms of the Secured Obligations, (v) the
non-recourse provisions of the Secured Obligations or (vi) any provision, the
effect of which would materially increase Grantor’s and Borrower’s obligations
or materially decrease Grantor’s and Borrower’s rights under the Loan Documents.
Such cooperation also shall include using best efforts to obtain such
certificates and assurances from governmental entities and others as Lender may
request. Grantor shall not be required to provide additional collateral that was
not initially contemplated by the parties to effect any such restructuring or
Secondary Market Transaction. Grantor shall not be required to pay any third
party costs and expenses incurred by Lender in connection with any such
Secondary Market Transaction unless otherwise payable by Grantor under this
Security Instrument or the other Loan Documents.

61



--------------------------------------------------------------------------------



 



           SECTION 17.4. INFORMATION. Grantor, at its sole cost and expense,
shall provide such access to personnel and such information and documents
relating to Grantor, its constituent persons or entities, the Property (subject
to the terms of the Leases provided no Event of Default shall exist and be
continuing) and the business and operations of all of the foregoing and such
opinions of counsel (including Non-Consolidation Opinions) as Lender, any Rating
Agency or any other Interested Party may request (and in form and substance
reasonably acceptable to Lender and each Interested Party) in connection with
any such Secondary Market Transaction including updated financial information,
appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations together with appropriate verification of such updated
information and reports through letters of auditors and consultants and, as of
the closing date of the Secondary Market Transaction, updated representations
and warranties made in the Loan Documents and such additional representations
and warranties as any Rating Agency or other Interested Party may request. If
requested by any Rating Agency or required by Lender, provide revisions or
“bringdowns” to any opinions delivered at Closing (including Non-Consolidation
Opinions), or if required new versions of such opinions, addressed to Lender,
any trustee under any Securitization backed in whole or in part by the Loan, any
Rating Agency that assigns a rating to any securities in connection therewith
and any investor purchasing securities therein. Lender shall be permitted to
share all such information with the investment banking firms, Rating Agencies,
accounting firms, law firms, other third party advisory firms, potential
investors, servicers and other service providers and other parties involved in
any proposed Secondary Market Transaction. Grantor understands that any such
information may be incorporated into any offering circular, prospectus,
prospectus supplement, private placement memorandum or other offering documents
for any Secondary Market Transaction. Lender and all of the aforesaid
third-party advisors and professional firms and investors shall be entitled to
rely upon such information.
          SECTION 17.5. SEVERANCE. In connection with any Secondary Market
Transaction, Grantor shall, at the request of Lender and at its sole cost and
expense (a) sever the Secured Obligations into two or more portions in such
individual amounts as Lender may determine, each of which portion shall be
secured by a mortgage lien on the Property (“Loan Splitting”) or (b) sever the
Secured Obligations into two or more tranches in such individual amounts as
Lender may determine (“Loan Tranching”; Loan Splitting and Loan Tranching are
collectively referred to herein as a “Conversion”). To effectuate a Loan Split,
Grantor, as applicable, shall, upon written request of Lender, execute,
acknowledge and deliver to Lender and/or its designee or designees substitute
notes, guarantees and security instruments in such principal amounts,
aggregating not more than the then unpaid principal amount of the Secured
Obligations, and containing terms, provisions and clauses no less favorable to
Grantor than those contained herein and in the Indemnity Guaranty, and such
other documents and instruments as may be required by Lender to effect the
splitting of the Loan Documents. Any such Loan Tranching shall be evidenced by
Lender’s then standard form “A/B Loan”. Any Conversion shall not preclude any
further Conversion or modification of the Secured Obligations by agreement of
Grantor and Lender. In the event any portion of the Secured Obligations is
converted into an “A/B Loan”, the interest rate on any one or more components of
the Secured Obligations may be changed at Lender’s request provided that the
weighted average interest rate of all components of the Secured Obligations
shall in no event exceed the interest rate set forth in the Secured Obligations.
Grantor shall cooperate with all of Lender’s requests made in

62



--------------------------------------------------------------------------------



 



connection with a Conversion and shall deliver such documents as Lender may
reasonably request in connection therewith, including any opinion letters which
Lender may request, all of which shall be in form and substance acceptable to
Lender. The aggregate of the principal amount of all such portions shall in no
event exceed the then principal balance of the Secured Obligations.
ARTICLE 18 — COSTS
          SECTION 18.1. ORIGINATION, ADMINISTRATION, ENFORCEMENT, AND DEFENSE
EXPENSES. Grantor shall pay Lender, on demand, all Administration and
Enforcement Expenses (as hereinafter defined) now or hereafter incurred by
Lender, together with interest thereon at the Default Rate from the date paid or
incurred by Lender until such fees and expenses are paid by Grantor, whether or
not an Event of Default then exists. For the purpose of this Security
Instrument, “Administration and Enforcement Expenses” shall mean all fees and
expenses incurred at any time or from time to time by Lender, including
reasonable legal (whether for the purpose of advice, negotiation, documentation,
defense, enforcement or otherwise), accounting, financial advisory, auditing,
rating agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Secured Obligations,
including the negotiation and preparation of this Security Instrument, any other
Loan Document and any amendments or modifications of the Secured Obligations or
the Loan Documents, whether or not consummated; (b) the administration,
servicing or enforcement of the Secured Obligations or the Loan Documents,
including any request for interpretation or modification of the Loan Documents
or any matter related to the Secured Obligations or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Grantor or
Grantor’s bankruptcy estate or any indemnitor or guarantor of the Secured
Obligations or any other person) in any way relating to the Secured Obligations
or the Loan Documents including in connection with any bankruptcy,
reorganization, insolvency, or receivership proceeding; (d) any attempt to
enforce any rights of Lender against Grantor or any other person that may be
obligated to Lender by virtue of any Loan Document or otherwise whether or not
litigation is commenced in pursuance of such rights; and (e) protection,
enforcement against, or liquidation of the Property or any other collateral
Secured Obligations, including any attempt to inspect, verify, preserve,
restore, collect, sell, liquidate or otherwise dispose of or realize upon the
Indemnity Guaranty, the Property or any other collateral for the Secured
Obligations. All Administration and Enforcement Expenses shall be additional
indebtedness included as part of the Secured Obligations hereunder secured by
the Property, and may be funded, if Lender so elects, by Lender paying the same
to the appropriate persons and thus making an advance on Grantor’s behalf.
Grantor further acknowledges and confirms that it shall be responsible for the
payment of all costs of reappraisal of the Property or any part thereof, whether
required by law, regulation, Lender or any governmental or quasi-governmental
authority. Wherever it is provided for herein that Grantor pay any costs and
expenses, such costs and expenses shall include all legal fees and disbursements
of Lender, whether of retained firms, the reimbursement for the expenses of
in-house staff or otherwise.

63



--------------------------------------------------------------------------------



 




ARTICLE 19 — CERTAIN DEFINITIONS, HEADINGS, RULE OF CONSTRUCTION
          SECTION 19.1. GENERAL DEFINITIONS. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Security Instrument may be used interchangeably in singular
or plural form and any subsequent owner or owners of the Property or any part
thereof or any interest therein and Grantor in its capacity as
debtor-in-possession after the commencement of a proceeding under the Bankruptcy
Code; “Lender” shall mean “Lender and any subsequent holder of the Secured
Obligations,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by the Indemnity Guaranty and this Security Instrument,”
the word “Indemnity Guaranty” shall mean “the Indemnity Guaranty and any other
evidence of indebtedness secured by this Security Instrument,” the word “person”
shall include an individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority, and any other entity, the word “Property” shall include any portion
of the Property and any interest therein, and the phrases “attorneys’ fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender (a) in protecting its interest
in the Property, the Leases and the Rents, (b) relating to or arising out of any
lawsuit or proceeding brought by or against Lender in any court or other forum
(including actions or proceedings brought by or on behalf of Grantor’s
bankruptcy estate or any guarantor or indemnitor), or (c) in enforcing its
rights under this Security Instrument.
          SECTION 19.2. HEADINGS, ETC. The headings and captions of various
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.
          SECTION 19.3. RULES OF CONSTRUCTION.
     The following rules of construction shall be applicable for all purposes of
this Security Instrument and all documents or instruments supplemental hereto,
unless the context otherwise clearly requires:
     (a) The terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without being limited to”;
     (b) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;
     (c) all captions to the Sections hereof are used for convenience and
reference only and in no way define, limit or describe the scope or intent of,
or in any way affect, this Security Instrument;
     (d) the words “hereof”, “herein”, “hereby”, “hereunder”, and similar terms
in this Security Instrument refer to this Security Instrument as a whole and not
to any particular provision or section of this Security Instrument;
     (e) No inference in favor of or against any party shall be drawn from the
fact that such party has drafted any portion hereof or any other Loan Document;

64



--------------------------------------------------------------------------------



 



     (f) The cover page (if any) of, all recitals set forth in, and all Exhibits
to, this Security Instrument are hereby incorporated herein; and
     (g) Wherever Lender’s judgment, consent, approval or discretion is required
under this Security Instrument or any other Loan Document for any matter or
thing or Lender shall have an option, election, or right of determination or any
other power to decide any matter relating to the terms and conditions of this
Security Instrument, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender unless otherwise expressly stated
to be reasonably exercised. Such Decision Power and each other power granted to
Lender upon this Security Instrument or any other Loan Document may be exercised
by Lender or by any authorized agent of Lender (including any servicer and/or
attorney-in-fact), and Grantor hereby expressly agrees to recognize the exercise
of such Decision Power by such authorized agent. Without limiting the generality
of the foregoing, any authorized agent of Lender (including any servicer and/or
attorney-in-fact) is hereby specifically authorized to remove a trustee and
select and appoint a successor trustee.
ARTICLE 20 — MISCELLANEOUS
          SECTION 20.1. NO ORAL CHANGE. This Security Instrument, and any
provisions hereof, including the provisions of this Section, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Grantor or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought, and the parties hereby: (a) expressly agree that it shall not be
reasonable for any of them to rely on any alleged, non-written amendment to this
Security Instrument; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Security Instrument; and (c) expressly
agree that it shall be beyond the scope of authority (apparent or otherwise) for
any of their respective agents to agree to any non-written modification of this
Security Instrument.
          SECTION 20.2. LIABILITY. Under no circumstances whatsoever shall
Lender have any liability for consequential or incidental damages under this
Security Instrument or any other Loan Document to which Grantor is a party.
Lender shall have no duties or responsibilities except those expressly set forth
in this Security Instrument and the other Loan Documents. Neither Lender nor any
of its officer, directors, employees or agents shall be liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross negligence or willful misconduct. This Security Instrument
shall be binding upon and inure to the benefit of Grantor and Lender and their
respective successors and assigns forever.
          SECTION 20.3. DUPLICATE ORIGINALS; COUNTERPARTS. This Security
Instrument may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Security Instrument
may be executed in several counterparts, each of which counterpart shall be
deemed an original instrument and all of which together shall constitute a
single Security Instrument. The failure of any party hereto to execute

65



--------------------------------------------------------------------------------



 



this Security Instrument, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
          SECTION 20.4. SUBROGATION. If any or all of the proceeds of the
Indemnity Guaranty have been used to extinguish, extend or renew any
indebtedness heretofore existing against the Property, then, to the extent of
the funds so used, Lender shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Property heretofore held by,
or in favor of, the holder of such indebtedness and such former rights, claims,
liens, titles, and interests, if any, are not waived but rather are continued in
full force and effect in favor of Lender and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Secured Obligations, the performance and discharge of Grantor’s obligations
hereunder, under the Indemnity Guaranty and any other Loan Document, and the
performance and discharge of the obligations.
          SECTION 20.5. ENTIRE AGREEMENT. The Indemnity Guaranty, this Security
Instrument and any other Loan Document to which Grantor is a party, constitute
the entire understanding and agreement between Grantor and Lender with respect
to the transactions arising in connection with the Secured Obligations and
supersede all prior written or oral understandings and agreements between
Grantor and Lender with respect thereto. Grantor hereby acknowledges that,
except as incorporated in writing in the Indemnity Guaranty, this Security
Instrument and any other Loan Document to which Grantor is a party, there are
not, and were not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the transaction which is the subject of the Indemnity
Guaranty, this Security Instrument and any other Loan Document to which Grantor
is a party.
          SECTION 20.6. LENDER’S RIGHT TO SUBORDINATE. Lender may, at its
election, subordinate the lien of this Security Instrument and any or all of
Lender’s rights, titles or interests hereunder to any lien, leasehold interest,
easement, plat, covenant, restriction, dedication, encumbrance or other matter
affecting the Property or any part thereof by recording a written declaration of
such subordination in the office of the register or recorder of deeds or similar
filing officer for the county in which the Land is located. If foreclosure sale
occurs hereunder after the recording of any such declaration, the title received
by the purchaser at such sale shall be subject to the matters specified in such
declaration, but such declaration shall not otherwise affect the validity or
terms of this Security Instrument or any other Loan Document or the priority of
any lien or security interest created hereunder or under any other Loan
Document. Without limitation of the foregoing, Lender shall have the right to
unilaterally modify any Loan Document to release any lien on any portion of the
Property.
ARTICLE 21 — TRUSTEE PROVISIONS
          SECTION 21.1. CONCERNING THE TRUSTEE. Trustee, by acceptance of this
Security Instrument, covenants to perform and fulfill the trusts herein created
and hereby waives any statutory fee and agrees to accept reasonable
compensation, in lieu thereof, for any services rendered by Trustee in
accordance with the terms hereof. Trustee may resign at any time upon giving
thirty (30) days notice to Grantor and to Lender. Lender may remove Trustee at
any time or from time to time and select a successor trustee. In the event of
the death,

66



--------------------------------------------------------------------------------



 



removal, resignation, refusal to act, or inability to act of Trustee, or in its
discretion for any reason whatsoever Lender may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Lender. The procedure provided
for in this paragraph for substitution of Trustee shall be in addition to and
not in exclusion of any other provisions for substitution, by law or otherwise.
          SECTION 21.2. TRUSTEE’S FEES. Grantor shall pay all reasonable costs,
fees and expenses incurred by Trustee and Trustee’s agents and counsel in
connection with the performance by Trustee of Trustee’s duties hereunder and all
such costs, fees and expenses shall be secured by this Security Instrument.
          SECTION 21.3. CERTAIN RIGHTS. With the approval of Lender, Trustee
shall have the right to take any and all of the following actions: (i) to
select, employ, and advise with counsel (who may be, but need not be, counsel
for Lender) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Indemnity Guaranty, this Security
Instrument or any other Loan Document, and shall be fully protected in relying
as to legal matters on the advice of counsel, (ii) to execute any of the trusts
and powers hereof and to perform any duty hereunder either directly or through
his/her agents or attorneys, (iii) to select and employ, in and about the
execution of his/her duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and (iv) any and all other lawful action as
Lender may instruct Trustee to take to protect or enforce Lender’s rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Property for debts contracted for or liability or damages incurred in the
management or operation of the Property. Trustee shall have the right to rely on
any instrument, document, or signature authorizing or supporting an action taken
or proposed to be taken by Trustee hereunder, believed by Trustee in good faith
to be genuine.
          SECTION 21.4. PERFECTION OF APPOINTMENT. Should any deed, conveyance,
or instrument of any nature be required from Grantor by any Trustee or
substitute trustee to more fully and certainly vest in and confirm to the
Trustee or substitute trustee such estates rights, powers, and duties, then,
upon request by the Trustee or substitute trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by Grantor.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Grantor
the day and year first above written.

            WITNESS/ATTEST:     GRANTOR:

BMR-SHADY GROVE ROAD HQ LLC,
a Maryland limited liability
        By:  BMR-SHADY GROVE HOLDINGS LLC, a          Delaware limited
liability, its Member          By:  BIOMED REALTY L.P., a Maryland         
limited partnership, its Member              /s/ KMS    By:   /s/ R. Kent
Griffin     Kevin M. Simonsen      R. Kent Griffin          Chief Financial
Officer   

